
	
		IB
		Union Calendar No. 321
		112th CONGRESS
		2d Session
		H. R. 3990
		[Report No. 112–459, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			February 9, 2012
			Mr. Kline (for
			 himself, Mr. Hunter,
			 Mr. Roe of Tennessee,
			 Mr. Petri,
			 Mr. Wilson of South Carolina,
			 Mr. DesJarlais,
			 Mrs. Noem,
			 Mrs. Roby, and
			 Mr. Heck) introduced the following
			 bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Armed Services and
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			April 27, 2012
			Additional sponsors: Mr.
			 Kelly and Mr.
			 Barletta
		
		
			April 27, 2012
			Reported from the
			 Committee on Education and the
			 Workforce with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			April 27, 2012
			The Committees on Armed Services and
			 Financial Services
			 discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed
			For text of introduced bill, see copy of bill as
			 introduced on February 9, 2012
		
		
			
		
		A BILL
		To encourage effective teachers in the
		  classrooms of the United States and innovative education programs in our
		  Nation’s schools.
	
	
		1.Short titleThis Act may be cited as the
			 Encouraging Innovation and Effective
			 Teachers Act.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Sec. 3. References.
				Sec. 4. Transition.
				Sec. 5. Effective dates.
				Sec. 6. Authorization of
				appropriations.
				Title I—Teacher Preparation and
				Effectiveness
				Sec. 101. Teacher preparation and
				effectiveness.
				Sec. 102. Conforming repeals.
				Title II—Parental Engagement and Local
				Flexibility
				Sec. 201. Parental engagement and local
				flexibility.
				Title III—Impact Aid
				Sec. 301. Purpose.
				Sec. 302. Payments relating to Federal
				acquisition of real property.
				Sec. 303. Payments for eligible federally
				connected children.
				Sec. 304. Policies and procedures relating to
				children residing on Indian lands.
				Sec. 305. Application for payments under
				sections 8002 and 8003.
				Sec. 306. Construction.
				Sec. 307. Facilities.
				Sec. 308. State consideration of payments
				providing State aid.
				Sec. 309. Federal administration.
				Sec. 310. Administrative hearings and judicial
				review.
				Sec. 311. Definitions.
				Sec. 312. Authorization of
				appropriations.
				Sec. 313. Conforming amendments.
				Title IV—Troops-to-teachers program
				Sec. 401. Troops-to-teachers
				program.
				Title V—Repeal
				Sec. 501. Repeal of title VI.
				Title VI—Homeless Education
				Sec. 601. Statement of policy.
				Sec. 602. Grants for State and local activities
				for the education of homeless children and youths.
				Sec. 603. Local educational agency subgrants
				for the education of homeless children and youths.
				Sec. 604. Secretarial
				responsibilities.
				Sec. 605. Definitions.
				Sec. 606. Authorization of
				appropriations.
			
		3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		4.TransitionUnless otherwise provided in this Act, any
			 person or agency that was awarded a grant under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) prior to the date of the
			 enactment of this Act shall continue to receive funds in accordance with the
			 terms of such award, except that funds for such award may not continue more
			 than one year after the date of the enactment of this Act.
		5.Effective dates
			(a)In
			 generalExcept as otherwise
			 provided in this Act, this Act, and the amendments made by this Act, shall be
			 effective upon the date of enactment of this Act.
			(b)Noncompetitive
			 programsWith respect to
			 noncompetitive programs under which any funds are allotted by the Secretary of
			 Education to recipients on the basis of a formula, this Act, and the amendments
			 made by this Act, shall take effect on July 1, 2012.
			(c)Competitive
			 programsWith respect to programs that are conducted by the
			 Secretary on a competitive basis, this Act, and the amendments made by this
			 Act, shall take effect with respect to appropriations for use under those
			 programs for fiscal year 2013.
			(d)Impact
			 AidWith respect to title IV of the Act (20 U.S.C. 7701 et seq.)
			 (Impact Aid), this Act, and the amendments made by this Act, shall take effect
			 with respect to appropriations for use under that title for fiscal year
			 2013.
			6.Authorization of
			 appropriationsThe Act (20
			 U.S.C. 6301 et seq.) is amended by inserting after section 2 the
			 following:
			
				3.Authorizations of
				appropriations
					(a)Title IIThere are authorized to be appropriated to
				carry out title II $2,988,070,000 for fiscal year 2013.
					(b)Title III
						(1)Part A
							(A)Subpart 1There are authorized to be appropriated to
				carry out subpart 1 of part A of title III $300,000,000 for fiscal year
				2013.
							(B)Subpart 2There are authorized to be appropriated to
				carry out subpart 2 of part A of title III $99,611,000 for fiscal year
				2013.
							(C)Subpart 3There are authorized to be appropriated to
				carry out subpart 3 of part A of title III $25,000,000 for fiscal year
				2013.
							(2)Part BThere are authorized to be appropriated to
				carry out part B of title III $2,677,476,000 for fiscal year 2013.
						(c)Title IV
						(1)Payments for Federal
				acquisition of real propertyFor the purpose of making payments under
				section 4002, there are authorized to be appropriated $66,947,000 for fiscal
				year 2013.
						(2)Basic payments;
				payments for heavily impacted local educational agenciesFor the purpose of making payments under
				section 4003(b), there are authorized to be appropriated $1,153,540,000 for
				fiscal year 2013.
						(3)Payments for children
				with disabilitiesFor the
				purpose of making payments under section 4003(d), there are authorized to be
				appropriated $48,413,000 for fiscal year 2013.
						(4)ConstructionFor the purpose of carrying out section
				4007, there are authorized to be appropriated $17,441,000 for fiscal year
				2013.
						(5)Facilities
				maintenanceFor the purpose
				of carrying out section 4008, there are authorized to be appropriated
				$4,845,000 for fiscal year 2013.
						(d)Out yearsThe amounts authorized in subsections (a),
				(b), and (c) shall be increased for each of fiscal years 2014 through 2018 by a
				percentage equal to the percentage of inflation according to the Consumer Price
				Index, for the calendar year ending prior to the beginning of that fiscal
				year.
					.
		ITeacher Preparation and
			 Effectiveness
			101.Teacher preparation
			 and effectiveness
				(a)HeadingThe title heading for title II (20 U.S.C.
			 6601 et seq.) is amended to read as follows:
					
						IITeacher Preparation and
				Effectiveness
						.
				(b)Part APart A of title II (20 U.S.C. 6601 et seq.)
			 is amended to read as follows:
					
						ASupporting Effective
				Instruction
							2101.PurposeThe purpose of this part is to provide
				grants to State educational agencies and subgrants to local educational
				agencies to—
								(1)increase student
				achievement consistent with State academic standards under section 1111;
								(2)improve teacher and
				school leader effectiveness;
								(3)provide evidence-based,
				continuous, job-embedded professional development; and
								(4)develop and implement
				teacher evaluation systems to link teacher performance with student achievement
				to determine teacher effectiveness.
								1Grants to States
								2111.Allotments to
				States
									(a)In
				generalOf the amounts appropriated under section 3(a), the
				Secretary shall reserve 75 percent to make grants to States with applications
				approved under
				section 2112 to pay for the Federal share of
				the cost of carrying out the activities specified in
				section 2113. Each grant shall consist of
				the allotment determined for a State under subsection (b).
									(b)Determination of
				allotments
										(1)Reservation of
				fundsOf the amount reserved under subsection (a) for a fiscal
				year, the Secretary shall reserve—
											(A)not more than 1 percent
				to carry out national activities under section 2132;
											(B)one-half of 1 percent for
				allotments to outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this part; and
											(C)one-half of 1 percent for
				the Secretary of the Interior for programs under this part in schools operated
				or funded by the Bureau of Indian Education.
											(2)State
				allotments
											(A)In
				generalSubject to
				subparagraph (B), from the funds
				reserved under subsection (a) for any fiscal year and not reserved under
				paragraph (1), the Secretary shall allot to each State the sum of—
												(i)an amount that bears the
				same relationship to 50 percent of the funds as the number of individuals age 5
				through 17 in the State, as determined by the Secretary on the basis of the
				most recent satisfactory data, bears to the number of those individuals in all
				such States, as so determined; and
												(ii)an amount that bears the
				same relationship to 50 percent of the funds as the number of individuals age 5
				through 17 from families with incomes below the poverty line in the State, as
				determined by the Secretary on the basis of the most recent satisfactory data,
				bears to the number of those individuals in all such States, as so
				determined.
												(B)Small State
				MinimumNo State receiving an allotment under
				subparagraph (A) may receive less
				than one-half of 1 percent of the total amount of funds allotted under such
				subparagraph for a fiscal year.
											(c)Alternate distribution
				of funds
										(1)In
				generalSubject to paragraphs (2) through (5), if a State does
				not apply to the Secretary for an allotment under this section, a local
				educational agency located in such State may apply to the Secretary for a
				portion of the funds that would have been allotted to the State had such State
				applied for an allotment under this section to carry out the activities under
				this part.
										(2)ApplicationIn order to receive an allotment under
				paragraph (1), a local educational
				agency shall submit to the Secretary an application at such time, in such
				manner, and containing the information described in section 2122.
										(3)Use of
				fundsA local educational agency receiving an allotment under
				paragraph (1)—
											(A)shall use such funds to
				carry out the activities described in section 2123(1); and
											(B)may use such funds to
				carry out the activities described in section 2123(2).
											(4)Reporting
				requirementsA local educational agency receiving an allotment
				under
				paragraph (1) shall carry out the
				reporting requirements described in section 2131(a), except that annual reports
				shall be submitted to the Secretary and not a State educational agency.
										(5)Amount of
				allotmentAn allotment made to a local educational agency under
				paragraph (1) for a fiscal year shall
				be equal to the amount of subgrant funds that the local educational agency
				would have received under subpart 2 had such agency applied for a subgrant
				under such subpart for such fiscal year.
										(d)ReallotmentIf
				a State does not apply for an allotment under this section for any fiscal year
				or only a portion of the State’s allotment is allotted under
				subsection (c), the Secretary shall
				reallot the State’s entire allotment or the remaining portion of its allotment,
				as the case may be, to the remaining States in accordance with
				subsection (b).
									2112.State
				application
									(a)In
				generalFor a State to be
				eligible to receive a grant under this subpart, the State educational agency
				shall submit an application to the Secretary at such time and in such a manner
				as the Secretary may reasonably require, which shall include the
				following:
										(1)A description of how the State educational
				agency will meet the requirements of this subpart.
										(2)A description of how the
				State educational agency will use a grant received under section 2111,
				including the grant funds the State will reserve for State-level activities
				under
				section 2113(a)(2).
										(3)A description of how the
				State educational agency will facilitate the sharing of evidence-based and
				other effective strategies among local educational agencies.
										(4)In the case of a State educational agency
				that is not developing or implementing a statewide teacher evaluation system, a
				description of how the State educational agency will ensure that each local
				educational agency in the State receiving a subgrant under subpart 2 will
				implement a teacher evaluation system that meets the requirements of clauses
				(i) through (v) of section 2123(1)(A).
										(5)In the case of a State educational agency
				that is developing or implementing a statewide teacher evaluation
				system—
											(A)a description of how the State educational
				agency will work with local educational agencies in the State to implement the
				statewide teacher evaluation system within 3 years of the date of enactment of
				the Encouraging Innovation and Effective Teachers Act; and
											(B)an assurance that the
				statewide teacher evaluation system complies with clauses (i) through (v) of
				section 2123(1)(A).
											(6)An assurance that the
				State educational agency will comply with section 5501 (regarding participation
				by private school children and teachers).
										(b)Deemed
				approvalAn application submitted by a State educational agency
				under
				subsection (a) shall be deemed to be
				approved by the Secretary unless the Secretary makes a written determination,
				prior to the expiration of the 120-day period beginning on the date on which
				the Secretary received the application, that the application is not in
				compliance with this subpart.
									(c)DisapprovalThe
				Secretary shall not finally disapprove an application, except after giving the
				State educational agency notice and an opportunity for a hearing.
									(d)NotificationIf
				the Secretary finds that an application is not in compliance, in whole or in
				part, with this subpart, the Secretary shall—
										(1)give the State
				educational agency notice and an opportunity for a hearing; and
										(2)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
											(A)cite the specific
				provisions in the application that are not in compliance; and
											(B)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.
											(e)ResponseIf
				a State educational agency responds to a notification from the Secretary under
				subsection (d)(2) during the 45-day
				period beginning on the date on which the agency received the notification, and
				resubmits the application with the requested information described in
				subsection (d)(2)(B), the Secretary
				shall approve or disapprove such application prior to the later of—
										(1)the expiration of the
				45-day period beginning on the date on which the application is resubmitted;
				or
										(2)the expiration of the
				120-day period described in
				subsection (b).
										(f)Failure to
				respondIf a State
				educational agency does not respond to a notification from the Secretary under
				subsection (d)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.
									2113.State use of
				funds
									(a)In
				generalA State educational agency that receives a grant under
				section 2111 shall—
										(1)reserve 95 percent of the
				grant funds to make subgrants to local educational agencies under subpart 2;
				and
										(2)use the remainder of the
				funds, after reserving funds under
				paragraph (1), for the State
				activities described in
				subsection (b), except that the State may
				reserve not more than 1 percent of the grant funds for planning and
				administration related to carrying out activities described in
				subsection (b).
										(b)State-level
				activitiesA State
				educational agency that receives a grant under section 2111—
										(1)shall use the amount
				described in
				subsection (a)(2) to—
											(A)provide training and
				technical assistance to local educational agencies on—
												(i)in the case of a State educational agency
				not implementing a statewide teacher evaluation system—
													(I)the development and
				implementation of a teacher evaluation system that meets the requirements of
				clauses (i) through (v) of section 2123(1)(A); and
													(II)training school leaders
				in using such evaluation system; or
													(ii)in the case of a State
				educational agency implementing a statewide teacher evaluation system,
				implementing such evaluation system; and
												(B)fulfill the State
				educational agency’s responsibilities with respect to the proper and efficient
				administration of the subgrant program carried out under this part; and
											(2)may use the amount
				described in
				subsection (a)(2) to—
											(A)disseminate and share
				evidence-based and other effective practices related to teacher and school
				leader effectiveness and professional development; and
											(B)provide professional
				development for teachers and school leaders in the State consistent with
				clauses (i) through (v) of section 2123(2)(B).
											2Subgrants to local
				educational agencies
								2121.Allocations to local
				educational agencies
									(a)In
				generalEach State receiving
				a grant under section 2111 shall use the funds reserved under section
				2113(a)(1) to award subgrants to local educational agencies under this
				section.
									(b)Allocation of
				fundsFrom the funds reserved
				by a State under
				section 2113(a)(1), the State
				educational agency shall allocate to each local educational agency in the State
				the sum of—
										(1)an amount that bears the
				same relationship to 50 percent of the funds as the number of individuals age 5
				through 17 in the geographic area served by the local educational agency, as
				determined by the State on the basis of the most recent satisfactory data,
				bears to the number of those individuals in the geographic areas served by all
				the local educational agencies in the State, as so determined; and
										(2)an amount that bears the
				same relationship to 50 percent of the funds as the number of individuals age 5
				through 17 from families with incomes below the poverty line in the geographic
				area served by the local educational agency, as determined by the State on the
				basis of the most recent satisfactory data, bears to the number of those
				individuals in the geographic areas served by all the local educational
				agencies in the State, as so determined.
										2122.Local
				applicationsTo be eligible to
				receive a subgrant under this subpart, a local educational agency shall submit
				an application to the State educational agency involved at such time, in such a
				manner, and containing such information as the State educational agency may
				reasonably require that, at a minimum, shall include the following:
									(1)A description of—
										(A)how the local educational
				agency will meet the requirements of this subpart;
										(B)how the activities to be
				carried out by the local educational agency under this subpart will be
				evidence-based, improve student academic achievement, and improve teacher and
				school leader effectiveness;
										(C)in the case of a local
				educational agency not in a State with a statewide teacher evaluation system,
				the teacher evaluation system that will be developed and implemented under
				section 2123(1) and how such system will meet the requirements described in
				clauses (i) through (v) of section 2123(1)(A);
										(D)how, in developing and
				implementing such a teacher evaluation system, the local educational agency
				will work with parents, teachers, school leaders, and other staff of the
				schools served by the local educational agency; and
										(E)how the local educational agency will
				develop and implement such a teacher evaluation system within 3 years of the
				date of enactment of the Encouraging Innovation and Effective Teachers
				Act.
										(2)In the case of a local educational agency
				in a State with a statewide teacher evaluation system, a description of how the
				local educational agency will work with the State educational agency to
				implement the statewide teacher evaluation system within 3 years of the date of
				enactment of the Encouraging Innovation and Effective Teachers Act.
									(3)An assurance that the
				local educational agency will comply with section 5501 (regarding participation
				by private school children and teachers).
									2123.Local use of
				fundsA local educational
				agency receiving a subgrant under this subpart—
									(1)shall use such funds—
										(A)to develop and implement
				a teacher evaluation system that—
											(i)uses student achievement
				data derived from a variety of sources as a significant factor in determining a
				teacher’s evaluation, with the weight given to such data defined by the local
				educational agency;
											(ii)uses multiple measures
				of evaluation for evaluating teachers;
											(iii)has more than 2
				categories for rating the performance of teachers;
											(iv)shall be used to make
				personnel decisions, as determined by the local educational agency; and
											(v)is based on input from
				parents, school leaders, teachers, and other staff of schools served by the
				local educational agency; or
											(B)in the case of a local
				educational agency located in a State implementing a statewide teacher
				evaluation system, to implement such evaluation system; and
										(2)may use such funds
				for—
										(A)the training of school
				leaders for the purpose of evaluating teachers under a teacher evaluation
				system described in subparagraph (A) or (B) of paragraph (1), as
				appropriate;
										(B)professional development
				for teachers and school leaders that is evidence-based, job-embedded, and
				continuous, such as—
											(i)subject-based
				professional development for teachers;
											(ii)professional development
				aligned with the State’s academic standards;
											(iii)professional
				development for teachers of students with disabilities and English
				learners;
											(iv)professional development for teachers
				identified as in need of additional support through data provided by a teacher
				evaluation system described in subparagraph (A) or (B) of paragraph (1), as
				appropriate;
											(v)professional development
				based on the current science of learning, which includes research on positive
				brain change and cognitive skill development;
											(vi)professional development
				for school leaders, including mentorship programs for such leaders; or
											(vii)professional
				development on integrated, interdisciplinary, and project-based teaching
				strategies, including for career and technical education teachers;
											(C)partnering with a public or private
				organization or a consortium of such organizations to develop and implement a
				teacher evaluation system described in subparagraph (A) or (B) of paragraph
				(1), as appropriate;
										(D)any activities authorized
				under section 2222(a); or
										(E)class size reduction,
				except that the local educational agency may use not more than 10 percent of
				such funds for this purpose.
										3General
				provisions
								2131.Reporting
				Requirements
									(a)Local educational
				agenciesEach local educational agency receiving a subgrant under
				subpart 2 shall submit to the State educational agency involved, on an annual
				basis until the last year in which the local educational agency receives such
				subgrant funds, a report on—
										(1)how the local educational
				agency is meeting the purposes of this part described in section 2101;
										(2)how the local educational
				agency is using such subgrant funds;
										(3)the number and percentage of teachers in
				each category established under clause (iii) of section 2123(1)(A), except that
				such report shall not reveal personally identifiable information about an
				individual teacher; and
										(4)any such other
				information as the State educational agency may require.
										(b)State educational
				agenciesEach State
				educational agency receiving a grant under subpart 1 shall submit to the
				Secretary a report, on an annual basis until the last year in which the State
				educational agency receives such grant funds, on—
										(1)how the State educational agency is meeting
				the purposes of this part described in section 2101; and
										(2)how the State educational
				agency is using such grant funds.
										2132.National
				activitiesFrom the funds
				reserved by the Secretary under section 2111(b)(1)(A), the Secretary shall,
				directly or through grants and contracts—
									(1)provide technical
				assistance to States and local educational agencies in carrying out activities
				under this part; and
									(2)acting through the
				Institute of Education Sciences, conduct national evaluations of activities
				carried out by State educational agencies and local educational agencies under
				this part.
									2133.State
				definedIn this part, the term
				State means each of the 50 States, the District of Columbia, and
				the Commonwealth of Puerto
				Rico.
								.
				(c)Part
			 BPart B of title II (20 U.S.C. 6661 et seq.) is amended to read
			 as follows:
					
						BTeacher and School Leader
				Flexible Grant
							2201.PurposeThe purpose of this part is to improve
				student academic achievement in the core academic subjects by—
								(1)supporting all State
				educational agencies, local educational agencies, schools, teachers, and school
				leaders to help all students meet the State’s academic standards; and
								(2)increasing the number of
				teachers and school leaders who are effective in increasing student academic
				achievement.
								1Formula grants to
				States
								2211.State
				Allotments
									(a)ReservationsFrom
				the amount appropriated under section 3(a) for any fiscal year, the
				Secretary—
										(1)shall reserve 25 percent
				to award grants to States under this subpart; and
										(2)of the amount reserved
				under paragraph (1), shall reserve—
											(A)not more than 1 percent
				for national activities described in section 2233;
											(B)one-half of 1 percent for
				allotments to outlying areas on the basis of their relative need, as determined
				by the Secretary, in accordance with the purpose of this part; and
											(C)one-half of 1 percent for
				the Secretary of the Interior for programs under this part in schools operated
				or funded by the Bureau of Indian Education.
											(b)State
				allotments
										(1)In
				generalFrom the total amount
				reserved under subsection (a)(1) for each fiscal year and not reserved under
				subparagraphs (A) through (C) of subsection (a)(2), the Secretary shall allot,
				and make available in accordance with this section, to each State an amount
				that bears the same ratio to such sums as the school-age population of the
				State bears to the school-age population of all States.
										(2)Small State
				minimumNo State receiving an allotment under
				paragraph (1) may receive less than
				one-half of 1 percent of the total amount allotted under such paragraph.
										(3)ReallotmentIf
				a State does not receive an allotment under this subpart for a fiscal year, the
				Secretary shall reallot the amount of the State’s allotment to the remaining
				States in accordance with this section.
										(c)State
				applicationIn order to receive an allotment under this section
				for any fiscal year, a State shall submit an application to the Secretary, at
				such time and in such manner as the Secretary may reasonably require. Such
				application shall—
										(1)designate the State
				educational agency as the agency responsible for the administration and
				supervision of programs assisted under this part;
										(2)describe how the State
				educational agency will use funds received under this section for State level
				activities described in
				subsection (d)(3);
										(3)describe the procedures
				and criteria the State educational agency will use for reviewing applications
				and awarding subgrants to eligible entities under section 2221 on a competitive
				basis;
										(4)describe how the State
				educational agency will ensure that subgrants made under section 2221 are of
				sufficient size and scope to support effective programs that will help increase
				academic achievement in the classroom and are consistent with the purposes of
				this part;
										(5)describe the steps the
				State educational agency will take to ensure that eligible entities use
				subgrant funds received under section 2221 to carry out programs that implement
				effective strategies, including by providing ongoing technical assistance and
				training, and disseminating evidence-based and other effective strategies to
				such eligible entities;
										(6)describe how programs
				under this part will be coordinated with other programs under this Act;
				and
										(7)include an assurance
				that, other than providing technical and advisory assistance and monitoring
				compliance with this part, the State educational agency has not exercised, and
				will not exercise, any influence in the decision-making processes of eligible
				entities as to the expenditure of funds made pursuant to an application
				submitted under section 2221(b).
										(d)State use of
				funds
										(1)In
				generalEach State that
				receives an allotment under this section shall reserve not less than 92 percent
				of the amount allotted to such State under
				subsection (b), for each fiscal year, for
				subgrants to eligible entities under subpart 2.
										(2)State
				administrationA State
				educational agency may reserve not more than 1 percent of the amount made
				available to the State under
				subsection (b) for the administrative
				costs of carrying out such State educational agency’s responsibilities under
				this subpart.
										(3)State-level
				activities
											(A)Innovative Teacher and
				School Leader ActivitiesA
				State educational agency shall reserve not more than 4 percent of the amount
				made available to the State under
				subsection (b) to carry out 1 or more of
				the following activities:
												(i)Reforming teacher and school leader
				certification, recertification, licensing, and tenure systems to ensure that—
													(I)each teacher has the
				subject matter knowledge and teaching skills necessary to help students meet
				the State’s academic standards; and
													(II)school leaders have the
				instructional leadership skills to help teachers instruct and students
				learn.
													(ii)Carrying out programs that establish,
				expand, or improve alternative routes for State certification or licensure of
				teachers and school leaders, including such programs for—
													(I)mid-career professionals
				from other occupations, including science, technology, engineering, and math
				fields;
													(II)former military
				personnel; and
													(III)recent graduates of an
				institution of higher education, with a record of academic distinction, who
				demonstrate the potential to become effective teachers or school
				leaders.
													(iii)Developing, or assisting eligible entities
				in developing—
													(I)performance-based pay
				systems for teachers and school leaders;
													(II)strategies that provide
				differential, incentive, or bonus pay for teachers; or
													(III)teacher advancement
				initiatives that promote professional growth and emphasize multiple career
				paths and pay differentiation.
													(iv)Developing, or assisting eligible entities
				in developing, new teacher and school leaders induction and mentoring programs
				that are designed to—
													(I)improve instruction and
				student learning and achievement; and
													(II)increase the retention
				of effective teachers and school leaders.
													(v)Providing professional development for
				teachers and school leaders that is focused on—
													(I)improving teaching and
				student learning and achievement in the core academic subjects; and
													(II)improving teaching,
				student learning, and achievement for students with disabilities, English
				learners, and other special populations.
													(vi)Providing training and
				technical assistance to eligible entities that receive a subgrant under section
				2221.
												(vii)Other activities
				identified by the State educational agency that meet the purposes of this part,
				including those activities authorized under subparagraph (B).
												(B)Teacher or School
				Leader Preparation Academies
												(i)In
				generalIn the case of a
				State in which teacher or school leader preparation academies are allowable
				under State law, a State educational agency may reserve not more than 3 percent
				of the amount made available to the State under
				subsection (b) to support the
				establishment or expansion of one or more teacher or school leader preparation
				academies and, subject to the limitation under clause (iii), to support State
				authorizers for such academies.
												(ii)Matching
				requirementA State educational agency shall not provide funds
				under this subparagraph to support the establishment or expansion of a teacher
				or school leader preparation academy unless the academy agrees to provide,
				either directly or through private contributions, non-Federal matching funds
				equal to not less than 10 percent of the amount of the funds the academy will
				receive under this subparagraph.
												(iii)Funding for State
				authorizersNot more than 5
				percent of funds provided to a teacher or school leader preparation academy
				under this subparagraph may be used to support activities of State authorizers
				for such academy.
												2212.Approval and
				Disapproval of State Applications
									(a)Deemed
				approvalAn application submitted by a State pursuant to
				section 2211(c) shall be deemed to be
				approved by the Secretary unless the Secretary makes a written determination,
				prior to the expiration of the 120-day period beginning on the date on which
				the Secretary received the application, that the application is not in
				compliance with
				section 2211(c).
									(b)Disapproval
				Process
										(1)In
				GeneralThe Secretary shall not finally disapprove an application
				submitted under
				section 2211(c), except after giving the
				State educational agency notice and an opportunity for a hearing.
										(2)NotificationIf
				the Secretary finds that an application is not in compliance, in whole or in
				part, with
				section 2211(c) the Secretary
				shall—
											(A)give the State
				educational agency notice and an opportunity for a hearing; and
											(B)notify the State
				educational agency of the finding of noncompliance and, in such notification,
				shall—
												(i)cite the specific
				provisions in the application that are not in compliance; and
												(ii)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.
												(3)ResponseIf a State educational agency responds to a
				notification from the Secretary under
				paragraph (2)(B) during the 45-day
				period beginning on the date on which the State educational agency received the
				notification, and resubmits the application with the requested information
				described in
				paragraph (2)(B)(ii), the
				Secretary shall approve or disapprove such application prior to the later
				of—
											(A)the expiration of the
				45-day period beginning on the date on which the application is resubmitted;
				or
											(B)the expiration of the
				120-day period described in
				subsection (a).
											(4)Failure to
				respondIf the State
				educational agency does not respond to a notification from the Secretary under
				paragraph (2)(B) during the 45-day
				period beginning on the date on which the State educational agency received the
				notification, such application shall be deemed to be disapproved.
										2Local competitive grant
				program
								2221.Local competitive
				grant program
									(a)In
				generalA State that receives an allotment under section 2211(b)
				for a fiscal year shall use the amount reserved under section 2211(d)(1) to
				award subgrants, on a competitive basis, to eligible entities in accordance
				with this section to enable such entities to carry out the programs and
				activities described in
				section 2222.
									(b)Application
										(1)In
				generalTo be eligible to receive a subgrant under this section,
				an eligible entity shall submit an application to the State educational agency
				at such time, in such manner, and including such information as the State
				educational agency may reasonably require.
										(2)ContentsEach
				application submitted under
				paragraph (1) shall include—
											(A)a description of the
				programs and activities to be funded and how they are consistent with the
				purposes of this part; and
											(B)an assurance that the eligible entity will
				comply with section 5501 (regarding participation by private school children
				and teachers).
											(c)Peer
				reviewIn reviewing
				applications under this section, a State educational agency shall use a peer
				review process or other methods of assuring the quality of such applications
				but the review shall only judge the likelihood of the activity to increase
				student academic achievement. The reviewers shall not make a determination
				based on the policy of the proposed activity.
									(d)Geographic
				diversityA State educational agency shall distribute funds under
				this section equitably among geographic areas within the State, including
				rural, suburban, and urban communities.
									(e)Duration of
				awardsA State educational
				agency may award subgrants under this section for a period of not more than 5
				years.
									(f)MatchingAn eligible entity receiving a subgrant
				under this section shall provide, either directly or through private
				contributions, non-Federal matching funds equal to not less than 10 percent of
				the amount of the subgrant.
									2222.Local authorized
				activities
									(a)In
				GeneralEach eligible entity receiving a subgrant under
				section 2221 shall use such subgrant funds
				to develop, implement, and evaluate comprehensive programs and activities, that
				are in accordance with the purpose of this part and—
										(1)are consistent with the
				principles of effectiveness described in
				subsection
				(b); and
										(2)may include, among other
				programs and activities—
											(A)developing and
				implementing initiatives to assist in recruiting, hiring, and retaining highly
				effective teachers and school leaders, including initiatives that
				provide—
												(i)differential, incentive,
				or bonus pay for teachers;
												(ii)performance-based pay
				systems for teachers and school leaders;
												(iii)teacher advancement
				initiatives that promote professional growth and emphasize multiple career
				paths and pay differentiation;
												(iv)new teacher and school
				leader induction and mentoring programs that are designed to improve
				instruction, student learning and achievement, and to increase teacher and
				school leader retention; and
												(v)teacher residency
				programs, and school leader residency programs, designed to develop and support
				new teachers or new school leaders, respectively;
												(B)supporting the
				establishment or expansion of teacher or school leader preparation academies
				under section 2221(d)(3)(B);
											(C)recruiting qualified
				individuals from other fields, including individuals from science, technology,
				engineering, and math fields, mid-career professionals from other occupations,
				and former military personnel;
											(D)establishing, improving,
				or expanding model instructional programs in the core academic subjects to
				ensure that all children meet the State’s academic standards;
											(E)providing high-quality
				professional development for teachers and school leaders focused on improving
				teaching and student learning and achievement in the core academic
				subjects;
											(F)implementing programs
				based on the current science of learning, which includes research on positive
				brain change and cognitive skill development; and
											(G)other activities and
				programs identified as necessary by the local educational agency that meet the
				purpose of this part.
											(b)Principles of
				effectivenessFor a program or activity developed pursuant to
				this section to meet the principles of effectiveness, such program or activity
				shall—
										(1)be based upon an
				assessment of objective data regarding the need for programs and activities in
				the elementary schools and secondary schools served to increase the number of
				teachers and school leaders who are effective in improving student academic
				achievement;
										(2)reflect evidence-based
				research, or in the absence of a strong research base, reflect effective
				strategies in the field, that provide evidence that the program or activity
				will improve student academic achievement in the core academic subjects;
				and
										(3)include meaningful and
				ongoing consultation with, and input from, teachers, school leaders, and
				parents, in the development of the application and administration of the
				program or activity.
										3General
				provisions
								2231.Periodic
				evaluation
									(a)In
				generalEach eligible entity
				and each teacher or school leader preparation academy that receives funds under
				this part shall undergo a periodic evaluation by the State educational agency
				involved to assess such entity’s or such academy’s progress toward achieving
				the purposes of this part.
									(b)Use of
				resultsThe results of an
				evaluation described in
				subsection (a) of an eligible entity or
				academy shall be—
										(1)used to refine, improve,
				and strengthen such eligible entity or such academy, respectively; and
										(2)made available to the
				public upon request, with public notice of such availability provided.
										2232.Reporting
				requirements
									(a)Eligible entities and
				academiesEach eligible
				entity and each teacher or school leader preparation academy that receives
				funds from a State educational agency under this part shall prepare and submit
				annually to such State educational agency a report that includes—
										(1)a description of the
				progress of the eligible entity or teacher or school leader preparation
				academy, respectively, in meeting the purposes of this part;
										(2)a description of the
				programs and activities conducted by the eligible entity or teacher or school
				leader preparation academy, respectively, with funds received under this part;
										(3)how the eligible entity
				or teacher or school leader preparation academy, respectively, is using such
				funds; and
										(4)any such other
				information as the State educational agency may require.
										(b)State educational
				agenciesEach State
				educational agency that receives a grant under this part shall prepare and
				submit, annually, to the Secretary a report that includes—
										(1)a description of the
				programs and activities conducted by the State educational agency with grant
				funds received under this part;
										(2)a description of the
				progress of the State educational agency in meeting the purposes of this part
				described in section 2201;
										(3)how the State educational
				agency is using grant funds received under this part;
										(4)the methods and criteria
				the State educational agency used to award subgrants to eligible entities under
				section 2221 and, if applicable, funds to teacher or school leader academies
				under section 2211(d)(3)(B); and
										(5)the results of the
				periodic evaluations conducted under section 2231.
										2233.National
				activitiesFrom the funds
				reserved by the Secretary under section 2211(a)(1), the Secretary shall,
				directly or through grants and contracts—
									(1)provide technical
				assistance to States and eligible entities in carrying out activities under
				this part; and
									(2)acting through the
				Institute of Education Sciences, conduct national evaluations of activities
				carried out by States and eligible entities under this part.
									2234.DefinitionsIn this part:
									(1)Eligible
				entityThe term
				eligible entity means—
										(A)a local educational
				agency or consortium of local educational agencies;
										(B)an institution of higher education or
				consortium of such institutions in partnership with a local educational agency
				or consortium of local educational agencies;
										(C)a for-profit
				organization, a nonprofit organization, or a consortium of for-profit or
				nonprofit organizations in partnership with a local educational agency or
				consortium of local educational agencies; or
										(D)a consortium of the
				entities described in subparagraphs (B) and (C).
										(2)StateThe
				term State means each of the 50 States, the District of Columbia,
				and the Commonwealth of Puerto Rico.
									(3)State
				authorizerThe term
				State authorizer means an entity designated by the Governor of a
				State to authorize teacher or school leader preparation academies within the
				State that—
										(A)enters into an agreement
				with a teacher or school leader preparation academy that—
											(i)specifies the goals
				expected of the academy, which, at a minimum, include the goals described in
				paragraph (4); and
											(ii)does not reauthorize the
				academy if such goals are not met; and
											(B)may be a nonprofit
				organization, a State educational agency, or other public entity, or consortium
				of such entities (including a consortium of State educational agencies).
										(4)Teacher or school
				leader preparation academyThe term teacher or school leader
				preparation academy means a public or private entity, or a nonprofit or
				for-profit organization, which may be an institution of higher education or an
				organization affiliated with an institution of higher education, that will
				prepare teachers or school leaders to serve in schools, and that—
										(A)enters into an agreement with a State
				authorizer that specifies the goals expected of the academy, including—
											(i)a requirement that
				prospective teachers or school leaders who are enrolled in a teacher or school
				leader preparation academy receive a significant part of their training through
				clinical preparation that partners the prospective candidate with an effective
				teacher or school leader, respectively, with a demonstrated record of
				increasing student achievement, while also receiving concurrent instruction
				from the academy in the content area (or areas) in which the prospective
				teacher or school leader will become certified or licensed;
											(ii)the number of effective
				teachers or school leaders, respectively, who will demonstrate success in
				increasing student achievement that the academy will produce; and
											(iii)a requirement that a
				teacher or school leader preparation academy will only award a certificate of
				completion after the graduate demonstrates that the graduate is an effective
				teacher or school leader, respectively, with a demonstrated record of
				increasing student achievement, except that an academy may award a provisional
				certificate for the period necessary to allow the graduate to demonstrate such
				effectiveness;
											(B)does not have restrictions on the methods
				the academy will use to train prospective teacher or school leader candidates,
				including—
											(i)obligating (or
				prohibiting) the academy’s faculty to hold advanced degrees or conduct academic
				research;
											(ii)restrictions related to
				the academy's physical infrastructure;
											(iii)restrictions related to
				the number of course credits required as part of the program of study;
											(iv)restrictions related to
				the undergraduate coursework completed by teachers teaching or working on
				alternative certificates, licenses, or credentials, as long as such teachers
				have successfully passed all relevant State-approved content area examinations;
				or
											(v)restrictions related to
				obtaining accreditation from an accrediting body for purposes of becoming an
				academy;
											(C)limits admission to its program to
				prospective teacher or school leader candidates who demonstrate strong
				potential to improve student achievement, based on a rigorous selection process
				that reviews a candidate’s prior academic achievement or record of professional
				accomplishment; and
										(D)results in a certificate of completion that
				the State may recognize as at least the equivalent of a master’s degree in
				education for the purposes of hiring, retention, compensation, and promotion in
				the State.
										(5)Teacher residency
				programThe term
				teacher residency program means a school-based teacher preparation
				program in which a prospective teacher—
										(A)for one academic year,
				teaches alongside an effective teacher, as determined by a teacher evaluation
				system implemented under part A, who is the teacher of record;
										(B)receives concurrent
				instruction during the year described in subparagraph (A) from the partner
				institution (as defined in section 200 of the Higher Education Act of 1965 (20
				U.S.C. 1021)), which courses may be taught by local educational agency
				personnel or residency program faculty, in the teaching of the content area in
				which the teacher will become certified or licensed; and
										(C)acquires effective
				teaching
				skills.
										.
				(d)Part CPart C of title II (20 U.S.C. 6671 et seq.)
			 is amended—
					(1)by striking subparts 1
			 through 4;
					(2)by striking the heading
			 relating to subpart 5;
					(3)by striking sections 2361
			 and 2368;
					(4)in section 2362, by
			 striking principals and inserting school
			 leaders;
					(5)in section 2363(6)(A), by
			 striking principal and inserting school
			 leader;
					(6)in section 2366(b), by
			 striking ate law and inserting (3) A State
			 law;
					(7)by redesignating section
			 2362 as section 2361;
					(8)by redesignating sections
			 2364 through 2367 as sections 2362 through 2365, respectively; and
					(9)by redesignating section
			 2363 as section 2366 and transferring such section to appear after section 2365
			 (as so redesignated).
					(e)Part
			 DPart D of title II (20 U.S.C. 6751 et seq.) is amended to read
			 as follows:
					
						DGeneral
				Provisions
							2401.Inclusion of charter
				schoolsIn this title, the
				term local educational agency includes a charter school (as
				defined in section 5101) that, in the absence of this section, would not have
				received funds under this title.
							2402.Parents’ Right to
				KnowAt the beginning of each
				school year, a local educational agency that receives funds under this title
				shall notify the parents of each student attending any school receiving funds
				under this title that the parents may request, and the agency will provide the
				parents on request (and in a timely manner), information regarding the
				professional qualifications of the student’s classroom teachers.
							2403.Supplement, not
				supplantFunds received under
				this title shall be used to supplement, and not supplant, non-Federal funds
				that would otherwise be used for activities authorized under this
				title.
							.
				102.Conforming
			 repeals
				(a)Conforming
			 repealsTitle II of the
			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by repealing
			 sections 201 through 204.
				(b)Effective
			 dateThe repeals made by
			 subsection (a) shall take effect October 1, 2012.
				IIParental Engagement and
			 Local Flexibility
			201.Parental engagement
			 and local flexibilityTitle
			 III (20 U.S.C. 6801 et seq.) is amended to read as follows:
				
					IIIParental Engagement and
				Local Flexibility
						AParental
				Engagement
							1Charter School
				Program
								3101.Sense of the House of
				RepresentativesIt is the
				sense of the House of Representatives that the programs for public charter
				schools under part B of title V be reauthorized as such part was amended under
				the provisions of H.R. 2218, as passed by the House of Representatives on
				September 13, 2011, and be transferred and redesignated to this subpart.
								2Magnet School
				Assistance
								3121.PurposeThe purpose of this subpart is to assist in
				the desegregation of schools served by local educational agencies by providing
				financial assistance to eligible local educational agencies for—
									(1)the elimination,
				reduction, or prevention of minority group isolation in elementary schools and
				secondary schools with substantial proportions of minority students, which
				shall include assisting in the efforts of the United States to achieve
				voluntary desegregation in public schools;
									(2)the development and
				implementation of magnet school programs that will assist local educational
				agencies in achieving systemic reforms and providing all students the
				opportunity to meet State academic standards;
									(3)the development and
				design of innovative educational methods and practices that promote diversity
				and increase choices in public elementary schools and public secondary schools
				and public educational programs;
									(4)courses of instruction
				within magnet schools that will substantially strengthen the knowledge of
				academic subjects and the attainment of tangible and marketable career,
				technical, and professional skills of students attending such schools;
									(5)improving the ability of
				local educational agencies, including through professional development, to
				continue operating magnet schools at a high performance level after Federal
				funding for the magnet schools is terminated; and
									(6)ensuring that students
				enrolled in the magnet school programs have equitable access to a quality
				education that will enable the students to succeed academically and continue
				with postsecondary education or employment.
									3122.DefinitionFor the purpose of this subpart, the term
				magnet school means a public elementary school, public secondary
				school, public elementary education center, or public secondary education
				center that offers a special curriculum capable of attracting substantial
				numbers of students of different racial backgrounds.
								3123.Program
				authorizedFrom the amount
				appropriated under section 3(b)(1)(B), the Secretary, in accordance with this
				subpart, is authorized to award grants to eligible local educational agencies,
				and consortia of such agencies where appropriate, to carry out the purpose of
				this subpart for magnet schools that are—
									(1)part of an approved
				desegregation plan; and
									(2)designed to bring
				students from different social, economic, ethnic, and racial backgrounds
				together.
									3124.EligibilityA local educational agency, or consortium of
				such agencies where appropriate, is eligible to receive a grant under this
				subpart to carry out the purpose of this subpart if such agency or
				consortium—
									(1)is implementing a plan
				undertaken pursuant to a final order issued by a court of the United States, or
				a court of any State, or any other State agency or official of competent
				jurisdiction, that requires the desegregation of minority-group-segregated
				children or faculty in the elementary schools and secondary schools of such
				agency; or
									(2)without having been
				required to do so, has adopted and is implementing, or will, if a grant is
				awarded to such local educational agency, or consortium of such agencies, under
				this subpart, adopt and implement a plan that has been approved by the
				Secretary as adequate under title VI of the Civil Rights Act of 1964 for the
				desegregation of minority-group-segregated children or faculty in such
				schools.
									3125.Applications and
				requirements
									(a)ApplicationsAn
				eligible local educational agency, or consortium of such agencies, desiring to
				receive a grant under this subpart shall submit an application to the Secretary
				at such time and in such manner as the Secretary may reasonably require.
									(b)Information and
				assurancesEach application submitted under subsection (a) shall
				include—
										(1)a description of—
											(A)how a grant awarded under
				this subpart will be used to promote desegregation, including how the proposed
				magnet school programs will increase interaction among students of different
				social, economic, ethnic, and racial backgrounds;
											(B)the manner and extent to
				which the magnet school program will increase student academic achievement in
				the instructional area or areas offered by the school;
											(C)how the applicant will
				continue the magnet school program after assistance under this subpart is no
				longer available, and, if applicable, an explanation of why magnet schools
				established or supported by the applicant with grant funds under this subpart
				cannot be continued without the use of grant funds under this subpart;
											(D)how grant funds under
				this subpart will be used—
												(i)to improve student
				academic achievement for all students attending the magnet school programs;
				and
												(ii)to implement services
				and activities that are consistent with other programs under this Act, and
				other Acts, as appropriate; and
												(E)the criteria to be used
				in selecting students to attend the proposed magnet school program; and
											(2)assurances that the
				applicant will—
											(A)use grant funds under
				this subpart for the purposes specified in section 3121;
											(B)employ effective teachers
				in the courses of instruction assisted under this subpart;
											(C)not engage in
				discrimination based on race, religion, color, national origin, sex, or
				disability in—
												(i)the hiring, promotion, or
				assignment of employees of the applicant or other personnel for whom the
				applicant has any administrative responsibility;
												(ii)the assignment of
				students to schools, or to courses of instruction within the schools, of such
				applicant, except to carry out the approved plan; and
												(iii)designing or operating
				extracurricular activities for students;
												(D)carry out a quality
				education program that will encourage greater parental decisionmaking and
				involvement; and
											(E)give students residing in
				the local attendance area of the proposed magnet school program equitable
				consideration for placement in the program, consistent with desegregation
				guidelines and the capacity of the applicant to accommodate the
				students.
											(c)Special
				ruleNo grant shall be awarded under this subpart unless the
				Assistant Secretary of Education for Civil Rights determines that the
				assurances described in subsection (b)(2)(C) will be met.
									3126.PriorityIn awarding grants under this subpart, the
				Secretary shall give priority to applicants that—
									(1)demonstrate the greatest
				need for assistance, based on the expense or difficulty of effectively carrying
				out approved desegregation plans and the magnet school program for which the
				grant is sought;
									(2)propose to carry out new
				magnet school programs, or significantly revise existing magnet school
				programs;
									(3)propose to select
				students to attend magnet school programs by methods such as lottery, rather
				than through academic examination; and
									(4)propose to serve the
				entire student population of a school.
									3127.Use of funds
									(a)In
				generalGrant funds made available under this subpart may be used
				by an eligible local educational agency, or consortium of such agencies—
										(1)for planning and
				promotional activities directly related to the development, expansion,
				continuation, or enhancement of academic programs and services offered at
				magnet schools;
										(2)for the acquisition of
				books, materials, and equipment, including computers and the maintenance and
				operation of materials, equipment, and computers, necessary to conduct programs
				in magnet schools;
										(3)for the compensation, or
				subsidization of the compensation, of elementary school and secondary school
				teachers, and instructional staff where applicable, who are necessary to
				conduct programs in magnet schools;
										(4)with respect to a magnet
				school program offered to less than the entire student population of a school,
				for instructional activities that—
											(A)are designed to make
				available the special curriculum that is offered by the magnet school program
				to students who are enrolled in the school but who are not enrolled in the
				magnet school program; and
											(B)further the purpose of
				this subpart;
											(5)for activities, which may
				include professional development, that will build the recipient’s capacity to
				operate magnet school programs once the grant period has ended;
										(6)to enable the local
				educational agency, or consortium of such agencies, to have more flexibility in
				the administration of a magnet school program in order to serve students
				attending a school who are not enrolled in a magnet school program; and
										(7)to enable the local
				educational agency, or consortium of such agencies, to have flexibility in
				designing magnet schools for students in all grades.
										(b)Special
				ruleGrant funds under this subpart may be used for activities
				described in paragraphs (2) and (3) of subsection (a) only if the activities
				are directly related to improving student academic achievement based on the
				State’s academic standards or directly related to improving student reading
				skills or knowledge of mathematics, science, history, geography, English,
				foreign languages, art, or music, or to improving career, technical, and
				professional skills.
									3128.Limitations
									(a)Duration of
				awardsA grant under this subpart shall be awarded for a period
				that shall not exceed 3 fiscal years.
									(b)Limitation on planning
				fundsA local educational agency, or consortium of such agencies,
				may expend for planning (professional development shall not be considered to be
				planning for purposes of this subsection) not more than 50 percent of the grant
				funds received under this subpart for the first year of the program and not
				more than 15 percent of such funds for each of the second and third such
				years.
									(c)AmountNo
				local educational agency, or consortium of such agencies, awarded a grant under
				this subpart shall receive more than $4,000,000 under this subpart for any 1
				fiscal year.
									(d)TimingTo
				the extent practicable, the Secretary shall award grants for any fiscal year
				under this subpart not later than July 1 of the applicable fiscal year.
									3129.Evaluations
									(a)ReservationThe
				Secretary may reserve not more than 2 percent of the funds appropriated under
				section 3(b)(1)(B) for any fiscal year to carry out evaluations, provide
				technical assistance, and carry out dissemination projects with respect to
				magnet school programs assisted under this subpart.
									(b)ContentsEach
				evaluation described in subsection (a), at a minimum, shall address—
										(1)how and the extent to
				which magnet school programs lead to educational quality and academic
				improvement;
										(2)the extent to which
				magnet school programs enhance student access to a quality education;
										(3)the extent to which
				magnet school programs lead to the elimination, reduction, or prevention of
				minority group isolation in elementary schools and secondary schools with
				substantial proportions of minority students; and
										(4)the extent to which
				magnet school programs differ from other school programs in terms of the
				organizational characteristics and resource allocations of such magnet school
				programs.
										(c)DisseminationThe
				Secretary shall collect and disseminate to the general public information on
				successful magnet school programs.
									3130.
				ReservationIn any fiscal year
				for which the amount appropriated under section 3(b)(1)(B) exceeds $75,000,000,
				the Secretary shall give priority in using such amounts in excess of
				$75,000,000 to awarding grants to local educational agencies or consortia of
				such agencies that did not receive a grant under this subpart in the preceding
				fiscal year.
								3Family Engagement in
				Education Programs
								3141.PurposesThe purposes of this subpart are the
				following:
									(1)To provide financial support to
				organizations to provide technical assistance and training to State and local
				educational agencies in the implementation and enhancement of systemic and
				effective family engagement policies, programs, and activities that lead to
				improvements in student development and academic achievement.
									(2)To assist State educational agencies, local
				educational agencies, community-based organizations, schools, and educators in
				strengthening partnerships among parents, teachers, school leaders,
				administrators, and other school personnel in meeting the educational needs of
				children and fostering greater parental engagement.
									(3)To support State educational agencies,
				local educational agencies, schools, educators, and parents in developing and
				strengthening the relationship between parents and their children’s school in
				order to further the developmental progress of children.
									(4)To coordinate activities funded under this
				subpart with parent involvement initiatives funded under section 1118 and other
				provisions of this Act.
									(5)To assist the Secretary, State educational
				agencies, and local educational agencies in the coordination and integration of
				Federal, State, and local services and programs to engage families in
				education.
									3142.Grants
				authorized
									(a)Statewide family
				engagement centersFrom the
				amount appropriated under section 3(b)(1)(C), the Secretary is authorized to
				award grants for each fiscal year to statewide organizations (and consortia of
				such organizations and State educational agencies), to establish Statewide
				Family Engagement Centers that provide comprehensive training and technical
				assistance to State educational agencies, local educational agencies, schools
				identified by State educational agencies and local educational agencies,
				organizations that support family-school partnerships, and other organizations
				that carry out, or carry out directly, parent education and family engagement
				in education programs.
									(b)Minimum
				awardIn awarding grants under this section, the Secretary shall,
				to the extent practicable, ensure that a grant is awarded for a Statewide
				Family Engagement Center in an amount not less than $500,000.
									3143.Applications
									(a)SubmissionsEach
				statewide organization, or a consortium of such an organization and a State
				educational agency, that desires a grant under this subpart shall submit an
				application to the Secretary at such time, in such manner, and including the
				information described in
				subsection (b).
									(b)ContentsEach
				application submitted under
				subsection (a) shall include, at a
				minimum, the following:
										(1)A description of the
				applicant’s approach to family engagement in education.
										(2)A description of the support that the
				Statewide Family Engagement Center that will be operated by the applicant will
				have from the applicant, including a letter from the applicant outlining the
				commitment to work with the center.
										(3)A description of the
				applicant’s plan for building a statewide infrastructure for family engagement
				in education, that includes—
											(A)management and
				governance;
											(B)statewide leadership;
				or
											(C)systemic services for
				family engagement in education.
											(4)A description of the
				applicant’s demonstrated experience in providing training, information, and
				support to State educational agencies, local educational agencies, schools,
				educators, parents, and organizations on family engagement in education
				policies and practices that are effective for parents (including low-income
				parents) and families, English learners, minorities, parents of students with
				disabilities, parents of homeless students, foster parents and students, and
				parents of migratory students, including evaluation results, reporting, or
				other data exhibiting such demonstrated experience.
										(5)An assurance that the
				applicant will—
											(A)establish a special
				advisory committee, the membership of which includes—
												(i)parents, who shall
				constitute a majority of the members of the special advisory committee;
												(ii)representatives of
				education professionals with expertise in improving services for disadvantaged
				children;
												(iii)representatives of
				local elementary schools and secondary schools, including students;
												(iv)representatives of the
				business community; and
												(v)representatives of State
				educational agencies and local educational agencies;
												(B)use not less than 65
				percent of the funds received under this subpart in each fiscal year to serve
				local educational agencies, schools, and community-based organizations that
				serve high concentrations of disadvantaged students, including English
				learners, minorities, parents of students with disabilities, parents of
				homeless students, foster parents and students, and parents of migratory
				students;
											(C)operate a Statewide Family Engagement
				Center of sufficient size, scope, and quality to ensure that the Center is
				adequate to serve the State educational agency, local educational agencies, and
				community-based organizations;
											(D)ensure that the Center
				will retain staff with the requisite training and experience to serve parents
				in the State;
											(E)serve urban, suburban,
				and rural local educational agencies and schools;
											(F)work with—
												(i)other Statewide Family
				Engagement Centers assisted under this subpart; and
												(ii)parent training and
				information centers and community parent resource centers assisted under
				sections 671 and 672 of the Individuals with Disabilities Education Act;
												(G)use not less than 30
				percent of the funds received under this subpart for each fiscal year to
				establish or expand technical assistance for evidence-based parent education
				programs;
											(H)provide assistance to
				State educational agencies and local educational agencies and community-based
				organizations that support family members in supporting student academic
				achievement;
											(I)work with State
				educational agencies, local educational agencies, schools, educators, and
				parents to determine parental needs and the best means for delivery of services
				to address such needs; and
											(J)conduct sufficient
				outreach to assist parents, including parents who the applicant may have a
				difficult time engaging with a school or local educational agency.
											3144.Uses of
				funds
									(a)In
				generalGrantees shall use grant funds received under this
				subpart, based on the needs determined under
				section 3143(b)(5)(I), to provide
				training and technical assistance to State educational agencies, local
				educational agencies, and organizations that support family-school
				partnerships, and activities, services, and training for local educational
				agencies, school leaders, educators, and parents—
										(1)to assist parents in
				participating effectively in their children’s education and to help their
				children meet State standards, such as assisting parents—
											(A)to engage in activities
				that will improve student academic achievement, including understanding how
				they can support learning in the classroom with activities at home and in
				afterschool and extracurricular programs;
											(B)to communicate
				effectively with their children, teachers, school leaders, counselors,
				administrators, and other school personnel;
											(C)to become active
				participants in the development, implementation, and review of school-parent
				compacts, family engagement in education policies, and school planning and
				improvement;
											(D)to participate in the
				design and provision of assistance to students who are not making academic
				progress;
											(E)to participate in State
				and local decisionmaking;
											(F)to train other parents;
				and
											(G)to help the parents learn
				and use technology applied in their children's education;
											(2)to develop and implement,
				in partnership with the State educational agency, statewide family engagement
				in education policy and systemic initiatives that will provide for a continuum
				of services to remove barriers for family engagement in education and support
				school reform efforts; and
										(3)to develop, implement,
				and assess parental involvement policies under sections 1112 and 1118.
										(b)Matching funds for
				grant renewalFor each fiscal year after the first fiscal year
				for which an organization or consortium receives assistance under this section,
				the organization or consortium shall demonstrate in the application that a
				portion of the services provided by the organization or consortium is supported
				through non-Federal contributions, which may be in cash or in-kind.
									(c)Technical
				assistanceThe Secretary shall reserve not more than 2 percent of
				the funds appropriated under section 3(b)(C) to carry out this subpart to
				provide technical assistance, by grant or contract, for the establishment,
				development, and coordination of Statewide Family Engagement Centers.
									(d)Rule of
				constructionNothing in this section shall be construed to
				prohibit a Statewide Family Engagement Center from—
										(1)having its employees or
				agents meet with a parent at a site that is not on school grounds; or
										(2)working with another
				agency that serves children.
										(e)Parental
				rightsNotwithstanding any other provision of this
				section—
										(1)no person (including a
				parent who educates a child at home, a public school parent, or a private
				school parent) shall be required to participate in any program of parent
				education or developmental screening under this section; and
										(2)no program or center
				assisted under this section shall take any action that infringes in any manner
				on the right of a parent to direct the education of their children.
										3145.Family engagement in
				Indian schoolsThe Secretary
				of the Interior, in consultation with the Secretary of Education, shall
				establish, or enter into contracts and cooperative agreements with local Indian
				nonprofit parent organizations to establish and operate Family Engagement
				Centers.
								BLocal Academic Flexible
				Grant
							3201.PurposeThe purpose of this part is to—
								(1)provide local educational
				agencies with the opportunity to access funds to support the initiatives
				important to their schools and students to improve academic achievement;
				and
								(2)provide nonprofit and
				for-profit entities the opportunity to work with students to improve academic
				achievement.
								3202.Allotments to
				States
								(a)ReservationsFrom
				the funds appropriated under section 3(b)(2) for any fiscal year, the Secretary
				shall reserve—
									(1)not more than one-half of
				1 percent for national activities to provide technical assistance to eligible
				entities in carrying out programs under this part; and
									(2)not more than one-half of
				1 percent for payments to the outlying areas and the Bureau of Indian
				Education, to be allotted in accordance with their respective needs for
				assistance under this part, as determined by the Secretary, to enable the
				outlying areas and the Bureau to carry out the purpose of this part.
									(b)State
				allotments
									(1)DeterminationFrom
				the funds appropriated under section 3(b)(2) for any fiscal year and remaining
				after the Secretary makes reservations under subsection (a), the Secretary
				shall allot to each State for the fiscal year an amount that bears the same
				relationship to the remainder as the amount the State received under chapter B
				of subpart 1 of part A of title I for the preceding fiscal year bears to the
				amount all States received under that chapter for the preceding fiscal year,
				except that no State shall receive less than an amount equal to one-half of 1
				percent of the total amount made available to all States under this
				subsection.
									(2)Reallotment of unused
				fundsIf a State does not receive an allotment under this part
				for a fiscal year, the Secretary shall reallot the amount of the State's
				allotment to the remaining States in accordance with this section.
									(c)State use of
				funds
									(1)In
				generalEach State that receives an allotment under this part
				shall reserve not less than 75 percent of the amount allotted to the State
				under subsection (b) for each fiscal year for awards to eligible entities under
				section 3204.
									(2)Awards to
				nongovernmental entities to improve student academic achievementEach State that receives an allotment under
				subsection (b) for each fiscal year shall reserve not less than 10 percent of
				the amount allotted to the State for awards to nongovernmental entities under
				section 3205.
									(3)State activities and
				State administrationA State educational agency may reserve not
				more than 15 percent of the amount allotted to the State under subsection (b)
				for each fiscal year for the following:
										(A)Enabling the State educational
				agency—
											(i)to pay the costs of
				developing the State assessments and standards required under section 1111(b),
				which may include the costs of working, at the sole discretion of the State, in
				voluntary partnerships with other States to develop such assessments and
				standards; or
											(ii)if the State has
				developed the assessments and standards required under section 1111(b), to
				administer those assessments or carry out other activities related to ensuring
				that the State’s schools and local educational agencies are helping students
				meet the State’s academic standards under such section.
											(B)The administrative costs
				of carrying out its responsibilities under this part, except that not more than
				5 percent of the reserved amount may be used for this purpose.
										(C)Monitoring and evaluation
				of programs and activities assisted under this part.
										(D)Providing training and
				technical assistance under this part.
										(E)Statewide academic
				focused programs.
										(F)Sharing evidence-based
				and other effective strategies with eligible entities.
										3203.State
				application
								(a)In
				generalIn order to receive an allotment under section 3202 for
				any fiscal year, a State shall submit to the Secretary, at such time as the
				Secretary may require, an application that—
									(1)designates the State
				educational agency as the agency responsible for the administration and
				supervision of programs assisted under this part;
									(2)describes how the State
				educational agency will use funds reserved for State-level activities;
									(3)describes the procedures and criteria the
				State educational agency will use for reviewing applications and awarding funds
				to eligible entities on a competitive basis, which shall include reviewing how
				the proposed project will help increase student academic achievement;
									(4)describes how the State
				educational agency will ensure that awards made under this part are—
										(A)of sufficient size and
				scope to support high-quality, effective programs that are consistent with the
				purpose of this part; and
										(B)in amounts that are
				consistent with section 3204(f);
										(5)describes the steps the
				State educational agency will take to ensure that programs implement effective
				strategies, including providing ongoing technical assistance and training, and
				dissemination of evidence-based and other effective strategies;
									(6)describes how the State
				educational agency will consider students across all grades when making these
				awards;
									(7)an assurance that, other
				than providing technical and advisory assistance and monitoring compliance with
				this part, the State educational agency has not exercised and will not exercise
				any influence in the decision-making process of eligible entities as to the
				expenditure of funds received by the eligible entities under this part;
									(8)describes how programs
				under this part will be coordinated with programs under this Act, and other
				programs as appropriate;
									(9)contains an assurance
				that the State educational agency—
										(A)will make awards for
				programs for a period of not more than 5 years; and
										(B)will require each
				eligible entity seeking such an award to submit a plan describing how the
				project to be funded through the award will continue after funding under this
				part ends, if applicable; and
										(10)contains an assurance
				that funds appropriated to carry out this part will be used to supplement, and
				not supplant, State and local public funds expended to provide programs and
				activities authorized under this part and other similar programs.
									(b)Deemed
				approvalAn application submitted by a State educational agency
				pursuant to subsection (a) shall be deemed to be approved by the Secretary
				unless the Secretary makes a written determination, prior to the expiration of
				the 120-day period beginning on the date on which the Secretary received the
				application, that the application is not in compliance with this part.
								(c)DisapprovalThe
				Secretary shall not finally disapprove the application, except after giving the
				State educational agency notice and an opportunity for a hearing.
								(d)NotificationIf
				the Secretary finds that the application is not in compliance, in whole or in
				part, with this part, the Secretary shall—
									(1)give the State
				educational agency notice and an opportunity for a hearing; and
									(2)notify the State
				educational agency of the finding of noncompliance, and, in such notification,
				shall—
										(A)cite the specific
				provisions in the application that are not in compliance; and
										(B)request additional
				information, only as to the noncompliant provisions, needed to make the
				application compliant.
										(e)ResponseIf
				the State educational agency responds to the Secretary's notification described
				in subsection (d)(2) during the 45-day period beginning on the date on which
				the agency received the notification, and resubmits the application with the
				requested information described in subsection (d)(2)(B), the Secretary shall
				approve or disapprove such application prior to the later of—
									(1)the expiration of the
				45-day period beginning on the date on which the application is resubmitted;
				or
									(2)the expiration of the
				120-day period described in subsection (b).
									(f)Failure to
				respondIf the State educational agency does not respond to the
				Secretary's notification described in subsection (d)(2) during the 45-day
				period beginning on the date on which the agency received the notification,
				such application shall be deemed to be disapproved.
								(g)Rule of
				ConstructionAn application
				submitted by a State educational agency pursuant to subsection (a) shall not be
				approved or disapproved based upon the activities for which the agency may make
				funds available to eligible entities under section 3204 if the agency’s use of
				funds is consistent with section 3204(b).
								3204.Local competitive
				grant program
								(a)In
				generalA State that receives funds under this part for a fiscal
				year shall provide the amount made available under section 3202(c)(1) to
				eligible entities in accordance with this section.
								(b)Use of funds
									(1)In
				generalAn eligible entity that receives an award under this part
				shall use the funds for activities that—
										(A)are
				evidence-based;
										(B)will improve student
				academic achievement;
										(C)are allowable under State
				law; and
										(D)focus on one or more projects from the
				following two categories:
											(i)Supplemental student support activities
				such as before, after, or summer school activities, tutoring, and expanded
				learning time, but not including athletics or in-school learning
				activities.
											(ii)Activities designed to support students,
				such as academic subject specific programs, adjunct teacher programs, extended
				learning time programs, and parent engagement, but not including activities
				to—
												(I)support smaller class
				sizes or construction; or
												(II)provide compensation or
				benefits to teachers, school leaders, other school officials, or local
				educational agency staff.
												(2)Participation of
				children enrolled in private schoolsAn eligible entity that
				receives an award under this part shall ensure compliance with section 5501
				(relating to participation of children enrolled in private schools).
									(c)Application
									(1)In
				generalTo be eligible to receive an award under this part, an
				eligible entity shall submit an application to the State educational agency at
				such time, in such manner, and including such information as the State
				educational agency may reasonably require, including the contents required by
				paragraph (2).
									(2)ContentsEach
				application submitted under paragraph (1) shall include—
										(A)a description of the
				activities to be funded and how they are consistent with subsection (b);
										(B)an assurance that funds
				under this part will be used to increase the level of State, local, and other
				non-Federal funds that would, in the absence of funds under this part, be made
				available for programs and activities authorized under this part, and in no
				case supplant State, local, or non-Federal funds;
										(C)an assurance that the
				community will be given notice of an intent to submit an application with an
				opportunity for comment, and that the application will be available for public
				review after submission of the application; and
										(D)an assurance that
				students who benefit from any activity funded under this part shall continue to
				maintain enrollment in a public elementary or secondary school.
										(d)ReviewIn reviewing local applications under this
				section, a State educational agency shall use a peer review process or other
				methods of assuring the quality of such applications but the review shall be
				limited to the likelihood that the project will increase student academic
				achievement.
								(e)Geographic
				diversityA State educational agency shall distribute funds under
				this part equitably among geographic areas within the State, including rural,
				suburban, and urban communities.
								(f)AwardA grant shall be awarded to all eligible
				entities that submit an application that meets the requirements of this section
				in an amount that is not less than $10,000, but there shall be only one minimum
				award granted to any one local educational agency.
								(g)Duration of
				awardsGrants under this part may be awarded for a period of not
				more than 5 years.
								(h)Eligible entity
				definedIn this section, the term eligible entity
				means—
									(1)a local educational agency in partnership
				with a community-based organization, business entity, or nongovernmental
				entity;
									(2)a consortium of local
				educational agencies working in partnership with a community-based
				organization, business entity, or nongovernmental entity;
									(3)a community-based
				organization in partnership with a local educational agency and, if applicable,
				a business entity or nongovernmental entity; or
									(4)a business entity in
				partnership with a local educational agency and, if applicable, a
				community-based organization or nongovernmental entity.
									3205.Awards to
				nongovernmental entities to improve academic achievement
								(a)In
				generalFrom the amount
				reserved under
				section 3202(c)(2), a State
				educational agency shall award grants to nongovernmental entities, including
				public or private organizations, community-based or faith-based organizations,
				and business entities for a program or project to increase the academic
				achievement of public school students attending public elementary or secondary
				schools (or both) in compliance with the requirements in this section. Subject
				to the availability of funds, the State educational agency shall award a grant
				to each eligible applicant that meets the requirements in a sufficient size and
				scope to support the program.
								(b)ApplicationThe
				State educational agency shall require an application that includes the
				following information:
									(1)A description of the
				program or project the applicant will use the funds to support.
									(2)A description of how the
				applicant is using or will use other State, local, or private funding to
				support the program or project.
									(3)A description of how the program or project
				will help increase student academic achievement, including the evidence to
				support this claim.
									(4)A description of the
				student population the program or project is targeting to impact, and if the
				program will prioritize students in high-need local educational
				agencies.
									(5)A description of how the
				applicant will conduct sufficient outreach to ensure students can participate
				in the program or project.
									(6)A description of any
				partnerships the applicant has entered into with the local educational agencies
				or other entities the applicant will work with, if applicable.
									(7)A description of how the applicant will
				work to share evidence-based and other effective strategies from the program or
				project with local educational agencies and other entities working with
				students to increase academic achievement.
									(8)An assurance that students who benefit from
				any program or project funded under this section shall continue to maintain
				enrollment in a public elementary or secondary school.
									(c)Matching
				contributionAn eligible
				applicant receiving a grant under this section shall provide, either directly
				or through private contributions, non-Federal matching funds equal to not less
				than 50 percent of the amount of the grant.
								(d)ReviewThe
				State educational agency shall review the application to ensure that—
									(1)the applicant is an
				eligible applicant;
									(2)the application clearly
				describes the required elements in
				subsection (b);
									(3)the entity meets the
				matching requirement described in
				subsection (c); and
									(4)the program is allowable and complies with
				Federal, State, and local laws.
									(e)Distribution of
				fundsIf the application requests exceed the funds available, the
				State educational agency shall prioritize projects that support students in
				high-need local educational agencies and ensure geographic diversity, including
				serving rural, suburban, and urban areas.
								(f)Administrative
				costsNot more than 1 percent of a grant awarded under this
				section may be used for administrative costs.
								3206.ReportEach recipient of a grant under
				section 3204 or 3205 shall report to the State educational
				agency on—
								(1)the success of the
				program in reaching the goals of the program;
								(2)a description of the
				students served by the program and how the students’ academic achievement
				improved; and
								(3)the results of any
				evaluation conducted on the success of the
				program.
								.
			IIIImpact Aid
			301.PurposeSection 8001 (20 U.S.C. 7701) is amended by
			 striking challenging State standards and inserting State
			 academic standards.
			302.Payments relating to
			 Federal acquisition of real propertySection 8002 (20 U.S.C. 7702) is
			 amended—
				(1)in subsection (a)—
					(A)in the matter preceding
			 paragraph (1), by striking 2003 and inserting
			 2018; and
					(B)in paragraph (1)(C), by amending the matter
			 preceding clause (i) to read as follows:
						
							(C)had an assessed value according to original
				records (including facsimiles or other reproductions of those records) or other
				records that the Secretary determines to be appropriate and reliable, including
				Federal agency records or local historical records, aggregating 10 percent or
				more of the assessed value
				of—
							;
					(2)in subsection (b)—
					(A)in paragraph (1)(B), by
			 striking section 8014(a) and inserting section
			 3(c)(1);
					(B)by amending paragraph (2)
			 to read as follows:
						
							(2)Determination of
				estimated taxable value for eligible Federal property
								(A)In
				GeneralSubject to
				subparagraph (B), in determining the estimated taxable value of eligible
				Federal property located within the boundaries of a local educational agency
				for fiscal year 2013 and each succeeding fiscal year, the Secretary shall carry
				out the following:
									(i)Determine the total taxable value of real
				property located within the boundaries of such local educational agency for the
				purpose of levying a property tax for current expenditures.
									(ii)Determine the per acre
				value of the eligible Federal property by dividing—
										(I)the total taxable value
				determined under clause (i), by
										(II)the difference between
				the total acres located within the boundaries of the local educational agency
				and the number of Federal acres in that agency eligible under this
				section.
										(iii)Multiply—
										(I)the per acre value
				calculated under clause (ii), by
										(II)the number of Federal
				acres in that agency eligible under this section.
										(B)Special
				RuleIn a case in which a
				local educational agency shares eligible Federal property with 2 or more local
				educational agencies, the local educational agency may elect to have the
				Secretary—
									(i)calculate the per acre value of the
				eligible Federal property of each such local educational agency in accordance
				with subparagraph (A); and
									(ii)carry out the
				calculation under subparagraph (A)(iii) by multiplying—
										(I)the average of the per
				acre values of such eligible Federal properties, by
										(II)the acres of the Federal
				property in that agency eligible under this
				section.
										;
				and
					(C)by amending paragraph (3)
			 to read as follows:
						
							(3)Application of current
				levied real property tax rateIn calculating the amount that a local
				educational agency is eligible to receive for a fiscal year, the Secretary
				shall apply the current levied real property tax rate for current expenditures
				levied by fiscally independent local educational agencies, or imputed for
				fiscally dependent local educational agencies, to the current annually
				determined estimated taxable value of such acquired Federal property as
				calculated under paragraph
				(2).
							;
					(3)by amending subsection (f) to read as
			 follows:
					
						(f)Special
				RuleBeginning with fiscal
				year 2013, a local educational agency shall be deemed to meet the requirements
				of subsection (a)(1)(C) if records to determine eligibility under such
				subsection were destroyed prior to fiscal year 2000 and the agency received
				funds under subsection (b) in the previous
				year.
						;
				(4)by amending subsection (g) to read as
			 follows:
					
						(g)Former
				Districts
							(1)ConsolidationsFor
				fiscal year 2006 and each succeeding fiscal year, if a local educational agency
				described in paragraph (2) is formed at any time after 1938 by the
				consolidation of two or more former school districts, the local educational
				agency may elect to have the Secretary determine its eligibility and any amount
				for which the local educational agency is eligible under this section for such
				fiscal year on the basis of one or more of those former districts, as
				designated by the local educational agency.
							(2)Eligible local
				educational agenciesA local educational agency described in this
				paragraph is—
								(A)any local educational
				agency that, for fiscal year 1994 or any preceding fiscal year, applied for,
				and was determined to be eligible under section 2(c) of the Act of September
				20, 1950 (Public Law 874, 81st Congress) as that section was in effect for that
				fiscal year; or
								(B)a local educational
				agency formed by the consolidation of 2 or more school districts, at least one
				of which was eligible for assistance under this section for the fiscal year
				preceding the year of the consolidation, if—
									(i)for fiscal years 2006
				through 2012, the local educational agency notifies the Secretary not later
				than 30 days after the date of enactment of the Encouraging Innovation and
				Effective Teachers Act of the designation described in paragraph (1);
				and
									(ii)for fiscal year 2013,
				and each subsequent fiscal year, the local educational agency includes the
				designation in its application under section 8005 or any timely amendment to
				such application.
									(3)Availability of
				FundsNotwithstanding any other provision of law limiting the
				period during which the Secretary may obligate funds appropriated for any
				fiscal year after fiscal year 2005, the Secretary may obligate funds remaining
				after final payments have been made for any of such fiscal years to carry out
				this
				subsection.
							;
				(5)in subsection (h)—
					(A)by striking
			 section 8014(a) and inserting section
			 3(c)(1);
					(B)by amending paragraph (1)
			 to read as follows:
						
							(1)Foundation
				payments
								(A)In
				GeneralFrom the amount
				appropriated under section 3(c)(1) for the fiscal year involved, the Secretary
				shall first make a payment to the following local educational agencies:
									(i)Each local educational
				agency that received a payment under this section for fiscal year 2006 and was
				eligible for a payment under this section for fiscal year 2006.
									(ii)Each local educational
				agency that did not receive a payment under this section for fiscal year 2006
				but was newly eligible for a payment under this section after fiscal year
				2006.
									(B)AmountThe amount of payment under subparagraph
				(A) for a local educational agency shall be determined as follows:
									(i)For a local educational
				agency described in subparagraph (A)(i) the amount of payment shall be equal to
				90 percent of the amount received by such local educational agency under
				subsection (b) for fiscal year 2006.
									(ii)For a local educational agency described in
				subparagraph (A)(ii) the amount of payment shall be determined by—
										(I)calculating a payment
				estimate for fiscal year 2006 for such local educational agency under
				subsection (b) in the same manner as payments were determined for local
				educational agencies eligible for and receiving payments for fiscal year 2006
				under such section; and
										(II)multiplying the amount
				determined under subclause (I) by 90 percent.
										(C)Foundation
				paymentThe amount of
				payments calculated under clause (i) or (ii) of subparagraph (B) for a local
				educational agency shall be considered the local educational agency’s
				foundation payments for each succeeding fiscal year.
								(D)Insufficient
				AppropriationsIf the amount
				appropriated under section 3(c)(1) is insufficient to pay the full amount
				determined under this paragraph for all eligible local educational agencies for
				the fiscal year, then the Secretary shall ratably reduce the payment to each
				such local educational agency under this
				paragraph.
								;
				
					(C)by amending paragraph (2)
			 to read as follows:
						
							(2)Remaining
				fundsFrom any amounts
				remaining after making payments under paragraph (1) for the fiscal year
				involved, the Secretary shall—
								(A)sum the amounts
				determined for all eligible local educational agencies under subsection
				(b)(2);
								(B)determine each eligible
				local educational agency’s proportional share of the amount calculated under
				subparagraph (A); and
								(C)pay each eligible local
				educational agency its share of the remaining funds based on the proportion
				calculated under subparagraph (B).
								;
				and
					(D)by striking paragraphs
			 (3) and (4);
					(6)by repealing subsections
			 (i) and (k);
				(7)by redesignating
			 subsection (l) as subsection (i);
				(8)by amending subsection
			 (i) (as so redesignated) by striking (h)(4)(B) and inserting
			 (h)(2);
				(9)by repealing subsection
			 (m); and
				(10)by redesignating
			 subsection (n) as subsection (j).
				303.Payments for eligible
			 federally connected children
				(a)Computation of
			 paymentSection 8003(a) (20 U.S.C. 7703(a)) is amended—
					(1)in the matter preceding
			 subparagraph (A) of paragraph (1), by inserting after schools of such
			 agency the following: (including those children enrolled in such
			 agency as a result of the open enrollment policy of the State in which the
			 agency is located, but not including children who are enrolled in a distance
			 education program at such agency and who are not residing within the geographic
			 boundaries of such agency);
					(2)in paragraph (4)—
						(A)in the heading, by
			 striking or
			 rebuilding and inserting , rebuilding, or authorized for
			 demolition;
						(B)in subparagraph (A), by
			 striking or rebuilding each place it appears and inserting
			 , rebuilding, or authorized for demolition by the Secretary of Defense
			 or the head of another Federal agency; and
						(C)in subparagraph (B)—
							(i)by striking or rebuilding
			 each place it appears and inserting , rebuilding, or authorized for
			 demolition by the Secretary of Defense or the head of another Federal
			 agency; and
							(ii)by striking 3
			 fiscal years each place it appears and inserting 4 fiscal years
			 (which are not required to run consecutively); and
							(3)in paragraph (5)(A), by inserting after
			 1984, the following: or under lease of off-base property
			 under subchapter IV of chapter 169 of title 10, United States
			 Code,.
					(b)Basic support payments
			 for heavily impacted local educational agenciesSection 8003(b) (20 U.S.C. 7703(b)) is
			 amended—
					(1)by striking section 8014(b)
			 each place it appears and inserting section 3(c)(2);
					(2)in paragraph (1), by
			 repealing subparagraph (E);
					(3)in paragraph (2)—
						(A)in subparagraph (A), by inserting at the
			 end the following:
							
								(iii)The Secretary shall—
									(I)deem each local
				educational agency that received a basic support payment under this paragraph
				for fiscal year 2009 as eligible to receive a basic support payment under this
				paragraph for each of fiscal years 2010, 2011, and 2012; and
									(II)make a payment to each
				such local educational agency under this paragraph for each of fiscal years
				2010, 2011, and 2012.
									;
				and
						(B)in subparagraph
			 (B)—
							(i)by striking
			 continuing in the heading;
							(ii)by amending clause (i)
			 to read as follows:
								
									(i)In
				generalA heavily impacted
				local educational agency is eligible to receive a basic support payment under
				subparagraph (A) with respect to a number of children determined under
				subsection (a)(1) if the agency—
										(I)is a local educational agency—
											(aa)whose boundaries are the
				same as a Federal military installation or an island property designated by the
				Secretary of the Interior to be property that is held in trust by the Federal
				Government; and
											(bb)that has no taxing
				authority;
											(II)is a local educational agency that—
											(aa)has an enrollment of
				children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 45 percent;
											(bb)has a per-pupil expenditure that is less
				than—
												(AA)for an agency that has a
				total student enrollment of 500 or more students, 125 percent of the average
				per-pupil expenditure of the State in which the agency is located; or
												(BB)for any agency that has
				a total student enrollment less than 500, 150 percent of the average per-pupil
				expenditure of the State in which the agency is located; or the average
				per-pupil expenditure of 3 or more comparable local educational agencies in the
				State in which the agency is located; and
												(cc)is an agency that—
												(AA)has a tax rate for
				general fund purposes that is not less than 95 percent of the average tax rate
				for general fund purposes of comparable local educational agencies in the
				State; or
												(BB)was eligible to receive
				a payment under this subsection for fiscal year 2012 and is located in a State
				that by State law has eliminated ad valorem tax as a revenue for local
				educational agencies;
												(III)is a local educational agency that—
											(aa)has an enrollment of
				children described in subsection (a)(1) that constitutes a percentage of the
				total student enrollment of the agency that is not less than 20 percent;
											(bb)for the 3 fiscal years
				preceding the fiscal year for which the determination is made, the average
				enrollment of children who are not described in subsection (a)(1) and who are
				eligible for a free or reduced price lunch under the Richard B. Russell
				National School Lunch Act constitutes a percentage of the total student
				enrollment of the agency that is not less than 65 percent; and
											(cc)has a tax rate for
				general fund purposes which is not less than 125 percent of the average tax
				rate for general fund purposes for comparable local educational agencies in the
				State;
											(IV)is a local educational agency that has a
				total student enrollment of not less than 25,000 students, of which—
											(aa)not less than 50 percent
				are children described in subsection (a)(1); and
											(bb)not less than 5,500 of
				such children are children described in subparagraphs (A) and (B) of subsection
				(a)(1); or
											(V)is a local educational agency that—
											(aa)has an enrollment of
				children described in subsection (a)(1) including, for purposes of determining
				eligibility, those children described in subparagraphs (F) and (G) of such
				subsection, that is not less than 35 percent of the total student enrollment of
				the agency; and
											(bb)was eligible to receive
				assistance under subparagraph (A) for fiscal year
				2001.
											;
				and
							(iii)in clause (ii)—
								(I)by striking A
			 heavily and inserting the following:
									
										(I)In
				generalSubject to subclause
				(II), a heavily
										;
				and
								(II)by adding at the end the
			 following:
									
										(II)Loss of eligibility
				due to falling below 95 percent of the average tax rate for general fund
				purposesIn a case of a
				heavily impacted local educational agency that fails to meet the requirements
				of clause (i) for a fiscal year by reason of having a tax rate for general fund
				purposes that falls below 95 percent of the average tax rate for general fund
				purposes of comparable local educational agencies in the State, subclause (I)
				shall be applied as if and the subsequent fiscal year were
				inserted before the period at the end.
										;
				
								(C)by striking subparagraph
			 (C);
						(D)by redesignating
			 subparagraphs (D) through (H) as subparagraphs (C) through (G),
			 respectively;
						(E)in subparagraph (C) (as
			 so redesignated)—
							(i)in the heading, by
			 striking regular;
							(ii)by striking
			 Except as provided in subparagraph (E) and inserting
			 Except as provided in subparagraph (D);
							(iii)by amending subclause
			 (I) of clause (ii) to read as follows:
								
									(ii)(I)(aa)For a local educational
				agency with respect to which 35 percent or more of the total student enrollment
				of the schools of the agency are children described in subparagraph (D) or (E)
				(or a combination thereof) of subsection (a)(1), and that has an enrollment of
				children described in subparagraphs (A), (B), or (C) of such subsection equal
				to at least 10 percent of the agency’s total enrollment, the Secretary shall
				calculate the weighted student units of those children described in
				subparagraph (D) or (E) of such subsection by multiplying the number of such
				children by a factor of 0.55.
											(bb)Notwithstanding subitem (aa), a local
				educational agency that received a payment under this paragraph for fiscal year
				2006 shall not be required to have an enrollment of children described in
				subparagraphs (A), (B), or (C) of subsection (a)(1) equal to at least 10
				percent of the agency’s total
				enrollment.
											;
				and
							(iv)by amending subclause
			 (III) of clause (ii) by striking (B)(i)(II)(aa) and inserting
			 subparagraph (B)(i)(I);
							(F)in subparagraph
			 (D)(i)(II) (as so redesignated), by striking 6,000 and inserting
			 5,500;
						(G)in subparagraph (E) (as
			 so redesignated)—
							(i)by striking
			 Secretary and all that follows through shall use
			 and inserting Secretary shall use;
							(ii)by striking ;
			 and and inserting a period; and
							(iii)by striking clause (ii);
							(H)in subparagraph (F) (as
			 so redesignated), by striking subparagraph (C)(i)(II)(bb) and
			 inserting subparagraph (B)(i)(II)(bb);
						(I)in subparagraph (G) (as
			 so redesignated)—
							(i)in clause (i)—
								(I)by striking
			 subparagraph (B), (C), (D), or (E) and inserting
			 subparagraph (B), (C), or (D);
								(II)by striking by
			 reason of and inserting due to;
								(III)by inserting after
			 clause (iii) the following , or as the direct result of
			 base realignment and closure or modularization as determined by the Secretary
			 of Defense and force structure change or force relocation; and
								(IV)by inserting before the
			 period, the following: or during such time as activities associated with
			 base closure and realignment, modularization, force structure change, or force
			 relocation are ongoing; and
								(ii)in clause (ii), by
			 striking (D) or (E) each place it appears and inserting
			 (C) or (D);
							(4)in paragraph (3)—
						(A)in subparagraph
			 (B)—
							(i)by amending clause (iii)
			 to read as follows:
								
									(iii)In the case of a local educational agency
				providing a free public education to students enrolled in kindergarten through
				grade 12, but which enrolls students described in subparagraphs (A), (B), and
				(D) of subsection (a)(1) only in grades 9 through 12, and which received a
				final payment in fiscal year 2009 calculated under this paragraph (as this
				paragraph was in effect on the day before the date of enactment of the
				Encouraging Innovation and Effective Teachers Act) for students in grades 9
				through 12, the Secretary shall, in calculating the agency’s payment, consider
				only that portion of such agency’s total enrollment of students in grades 9
				through 12 when calculating the percentage under clause (i)(I) and only that
				portion of the total current expenditures attributed to the operation of grades
				9 through 12 in such agency when calculating the percentage under clause
				(i)(II).
									;
				and
							(ii)by adding at the end the
			 following:
								
									(v)In the case of a local educational agency
				that is providing a program of distance education to children not residing
				within the geographic boundaries of the agency, the Secretary shall—
										(I)for purposes of the
				calculation under clause (i)(I), disregard such children from the total number
				of children in average daily attendance at the schools served by such agency;
				and
										(II)for purposes of the calculation under
				clause (i)(II), disregard any funds received for such children from the total
				current expenditures for such
				agency.
										;
							(B)in subparagraph (C), by
			 striking subparagraph (D) or (E) of paragraph (2), as the case may
			 be and inserting paragraph (2)(D); and
						(C)by amending subparagraph
			 (D) to read as follows:
							
								(D)Ratable
				distributionFor any fiscal year described in subparagraph (A)
				for which the sums available exceed the amount required to pay each local
				educational agency 100 percent of its threshold payment, the Secretary shall
				distribute the excess sums to each eligible local educational agency that has
				not received its full amount computed under paragraph (1) or (2) (as the case
				may be) by multiplying—
									(i)a percentage, the
				denominator of which is the difference between the full amount computed under
				paragraph (1) or (2) (as the case may be) for all local educational agencies
				and the amount of the threshold payment (as calculated under subparagraphs (B)
				and (C)) of all local educational agencies, and the numerator of which is the
				aggregate of the excess sums, by;
									(ii)the difference between
				the full amount computed under paragraph (1) or (2) (as the case may be) for
				the agency and the amount of the threshold payment as calculated under
				subparagraphs (B) and (C) of the
				agency.
									;
				and
						(D)by inserting at the end
			 the following new subparagraphs:
							
								(E)Insufficient
				paymentsFor each fiscal year
				described in subparagraph (A) for which the sums appropriated under section
				3(c)(2) are insufficient to pay each local educational agency all of the local
				educational agency’s threshold payment described in subparagraph (D), the
				Secretary shall ratably reduce the payment to each local educational agency
				under this paragraph.
								(F)IncreasesIf
				the sums appropriated under section 3(c)(2) are sufficient to increase the
				threshold payment above the 100 percent threshold payment described in
				subparagraph (D), then the Secretary shall increase payments on the same basis
				as such payments were reduced, except no local educational agency may receive a
				payment amount greater than 100 percent of the maximum payment calculated under
				this subsection.
								;
				and
						(5)in paragraph (4)—
						(A)in subparagraph (A), by
			 striking through (D) and inserting and (C);
			 and
						(B)in subparagraph (B), by
			 striking subparagraph (D) or (E) and inserting
			 subparagraph (C) or (D).
						(c)Prior year
			 dataParagraph (2) of section
			 8003(c) (20 U.S.C. 7703(c)) is amended to read as follows:
					
						(2)ExceptionCalculation of payments for a local
				educational agency shall be based on data from the fiscal year for which the
				agency is making an application for payment if such agency—
							(A)is newly established by a
				State, for the first year of operation of such agency only;
							(B)was eligible to receive a
				payment under this section for the previous fiscal year and has had an overall
				increase in enrollment (as determined by the Secretary in consultation with the
				Secretary of Defense, the Secretary of Interior, or the heads of other Federal
				agencies)—
								(i)of not less than 10
				percent, or 100 students, of children described in—
									(I)subparagraph (A), (B),
				(C), or (D) of subsection (a)(1); or
									(II)subparagraph (F) and (G)
				of subsection (a)(1), but only to the extent such children are civilian
				dependents of employees of the Department of Defense or the Department of
				Interior; and
									(ii)that is the direct
				result of closure or realignment of military installations under the base
				closure process or the relocation of members of the Armed Forces and civilian
				employees of the Department of Defense as part of the force structure changes
				or movements of units or personnel between military installations or because of
				actions initiated by the Secretary of the Interior or the head of another
				Federal agency; or
								(C)was eligible to receive a
				payment under this section for the previous fiscal year and has had an increase
				in enrollment (as determined by the Secretary)—
								(i)of not less than 10
				percent of children described in subsection (a)(1) or not less than 100 of such
				children; and
								(ii)that is the direct
				result of the closure of a local educational agency that received a payment
				under subsection (b)(1) or (b)(2) in the previous fiscal
				year.
								.
				(d)Children with
			 disabilitiesSection
			 8003(d)(1) (20 U.S.C. 7703(d)) is amended by striking section
			 8014(c) and inserting section 3(c)(3).
				(e)Hold-harmlessSection 8003(e) (20 U.S.C. 7703(e)) is
			 amended—
					(1)by amending paragraph (1)
			 to read as follows:
						
							(1)In
				generalSubject to paragraph
				(2), the total amount the Secretary shall pay a local educational agency under
				subsection (b)—
								(A)for fiscal year 2013,
				shall not be less than 90 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2012;
								(B)for fiscal year 2014,
				shall not be less than 85 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2012; and
								(C)for fiscal year 2015,
				shall not be less than 80 percent of the total amount that the local
				educational agency received under subsection (b)(1), (b)(2), or (b)(2)(B)(ii)
				for fiscal year 2012.
								;
				and
					(2)by amending paragraph (2) to read as
			 follows:
						
							(2)Maximum
				amountThe total amount
				provided to a local educational agency under subparagraph (A), (B), or C of
				paragraph (1) for a fiscal year shall not exceed the maximum basic support
				payment amount for such agency determined under paragraph (1) or (2) of
				subsection (b), as the case may be, for such fiscal
				year.
							.
					(f)Maintenance of
			 effortSection 8003 (20
			 U.S.C. 7703) is amended by striking subsection (g).
				304.Policies and
			 procedures relating to children residing on Indian landsSection 8004(e)(9) is amended by striking
			 Bureau of Indian Affairs and inserting Bureau of Indian
			 Education.
			305.Application for
			 payments under sections 8002 and 8003Section 8005(b) (20 U.S.C. 7705(b)) is
			 amended in the matter preceding paragraph (1) by striking and shall
			 contain such information,.
			306.ConstructionSection 8007 (20 U.S.C. 7707) is
			 amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by
			 striking section 8014(e) and inserting section
			 3(c)(4);
					(B)in paragraph (2), by adding at the end the
			 following:
						
							(C)The agency is eligible under section
				4003(b)(2) or is receiving basic support payments under circumstances described
				in section 4003(b)(2)(B)(ii).
							;
				and
					(C)in paragraph (3), by
			 striking section 8014(e) each place it appears and inserting
			 section 3(c)(4); and
					(2)in subsection (b)—
					(A)in paragraph (1), by
			 striking section 8014(e) and inserting section
			 3(c)(4);
					(B)in paragraph (3)—
						(i)in subparagraph
			 (C)(i)(I), by adding at the end the following:
							
								(cc)At least 10 percent of the property in the
				agency is exempt from State and local taxation under Federal
				law.
								;
				and
						(ii)by adding at the end the
			 following:
							
								(F)Limitations on
				eligibility requirementsThe
				Secretary shall not limit eligibility—
									(i)under subparagraph (C)(i)(I)(aa), to those
				local educational agencies in which the number of children determined under
				section 8003(a)(1)(C) for each such agency for the preceding school year
				constituted more than 40 percent of the total student enrollment in the schools
				of each such agency during the preceding school year; and
									(ii)under subparagraph
				(C)(i)(I)(cc), to those local educational agencies in which more than 10
				percent of the property in each such agency is exempt from State and local
				taxation under Federal law.
									;
				and
						(C)in paragraph (6)—
						(i)in the matter preceding
			 subparagraph (A), by striking in such manner, and accompanied by such
			 information and inserting and in such manner; and
						(ii)by striking subparagraph
			 (F).
						307.FacilitiesSection 8008 (20 U.S.C. 7708) is amended in
			 subsection (a), by striking section 8014(f) and inserting
			 section 3(c)(5).
			308.State consideration of
			 payments providing State aidSection 8009(c)(1)(B) (20 U.S.C.
			 7709(c)(1)(B)) is amended by striking and contain the
			 information.
			309.Federal
			 administrationSection 8010
			 (20 U.S.C. 7710) is amended—
				(1)in subsection (c), by
			 striking paragraph (3) each place it appears and inserting
			 paragraph (2); and
				(2)by adding at the end the
			 following new subsection:
					
						(d)Timely
				payments
							(1)In
				GeneralThe Secretary shall
				pay the full amount that a local educational agency is eligible to receive
				under this title not later than September 30 of the second fiscal year
				following the fiscal year for which such amount has been appropriated if, not
				later than 1 calendar year following the fiscal year in which such amount has
				been appropriated, such local educational agency submits to the Secretary all
				the data and information necessary for the Secretary to pay the full amount
				that the agency is eligible to receive under this title for such fiscal
				year.
							(2)Payments with respect
				to fiscal years in which insufficient funds are appropriatedFor a fiscal year in which the amount
				appropriated under section 3(c) is insufficient to pay the full amount a local
				educational agency is eligible to receive under this title, paragraph (1) shall
				be applied by substituting is available to pay the agency for
				the agency is eligible to receive each place it
				appears.
							.
				310.Administrative
			 hearings and judicial reviewSection 8011(a) (20 U.S.C. 7711(a)) is
			 amended by striking or under the Act and all the follows through
			 1994).
			311.DefinitionsSection 8013 is amended—
				(1)in paragraph (1), by
			 striking and Marine Corps and inserting Marine Corps, and
			 Coast Guard;
				(2)in paragraph (4), by
			 striking and title VI;
				(3)in paragraph
			 (5)(A)(iii)—
					(A)in subclause (II), by
			 striking Stewart B. McKinney Homeless Assistance Act and
			 inserting McKinney-Vento Homeless Assistance Act (42 U.S.C. 114111 et
			 seq.); and
					(B)in subclause (III), by inserting before the
			 semicolon, (26 U.S.C. 4101 et seq.);
					(4)in paragraph (8)(A), by
			 striking and verified by and inserting , and verified
			 by,; and
				(5)in paragraph (9)(B), by
			 inserting a comma before on a case-by-case basis.
				312.Authorization of
			 appropriationsSection 8014
			 (20 U.S.C. 7801) is repealed.
			313.Conforming
			 amendments
				(a)RepealTitle IV (20 U.S.C. 7101 et seq.), as
			 amended by section 201(b)(2) of the Student Success Act, is repealed.
				(b)Transfer and
			 redesignationTitle VIII (20
			 U.S.C. 7701 et seq.), as amended by this title, is redesignated as title IV (20
			 U.S.C. 7101 et seq.), and transferred and inserted after title III (as amended
			 by this Act).
				(c)Title IVThe heading relating to title IV of such
			 Act (20 U.S.C. 7101 et seq.) is amended to read as follows:
					
						IVImpact
				Aid
						.
				(d)Title VIII
			 referencesThe Act (20 U.S.C.
			 6301 et seq.) is amended—
					(1)by redesignating sections
			 8001 through 8005 as sections 4001 through 4005, respectively;
					(2)by redesignating sections
			 8007 through 8013 as sections 4007 through 4013, respectively;
					(3)by striking
			 section 8002 each place it appears and inserting section
			 4002;
					(4)by striking
			 section 8002(b) each place it appears and inserting
			 section 4002(b);
					(5)by striking
			 section 8003 each place it appears and inserting section
			 4003, respectively;
					(6)by striking
			 section 8003(a) each place it appears and inserting
			 section 4003(a);
					(7)by striking
			 section 8003(a)(1) each place it appears and inserting
			 section 4003(a)(1);
					(8)by striking
			 section 8003(a)(1)(C) each place it appears and inserting
			 section 4003(a)(1)(C);
					(9)by striking
			 section 8002(a)(2) each place it appears and inserting
			 section 4002(a)(2);
					(10)by striking
			 section 8003(b) each place it appears and inserting
			 section 4003(b);
					(11)by striking
			 section 8003(b)(1) each place it appears and inserting
			 section 4003(b)(1);
					(12)in section 4002(b)(1)(C), by striking
			 section 8003(b)(1)(C) and inserting section
			 4003(b)(1)(C);
					(13)in section 4002(j)(1)
			 (as so redesignated), by striking section 8013(5)(C)(iii) and
			 inserting section 4013(5)(C)(iii);
					(14)in section 4005 (as so
			 redesignated)—
						(A)in the section heading,
			 by striking 8002 and
			 8003 and inserting 4002 and 4003;
						(B)by striking or
			 8003 each place it appears and inserting or 4003;
						(C)in subsection (b)(2), by
			 striking section 8004 and inserting section 4004;
			 and
						(D)in subsection (d)(2), by
			 striking section 8003(e) and inserting section
			 4003(e);
						(15)in section
			 4007(a)(3)(A)(i) (as so redesignated), by striking section
			 8008(a) and inserting section 4008(a);
					(16)in section 4007(a)(4)
			 (as so redesignated), by striking section 8013(3) and inserting
			 section 4013(3); and
					(17)in section 4009 (as so
			 redesignated)—
						(A)in subsection
			 (b)(1)—
							(i)by striking or
			 8003(b) and inserting or 4003(b);
							(ii)by striking
			 section 8003(a)(2)(B) and inserting section
			 4003(a)(2)(B); and
							(iii)by striking
			 section 8003(b)(2) and inserting section
			 4003(b)(2);
							(B)by striking
			 section 8011(a) each place it appears and inserting
			 section 4011(a); and
						(18)in section 4010(c)(2)(D)
			 (as so redesignated) by striking section 8009(b) and inserting
			 section 4009(b).
					IVTroops-to-teachers
			 program
			401.Troops-to-teachers
			 program
				(a)Transfer of
			 functionsThe responsibility and authority for operation and
			 administration of the Troops-to-Teachers Program is transferred from the
			 Secretary of Education to the Secretary of Defense.
				(b)Enactment and
			 modification of program authority in title 10, united states code
					(1)In
			 generalChapter 58 of title 10, United States Code, is amended by
			 adding at the end the following new section:
						
							1154.Assistance to
				eligible members to obtain employment as teachers: troops-to-teachers
				program
								(a)DefinitionsIn
				this section:
									(1)ProgramThe
				term Program means the Troops-to-Teachers Program authorized by
				this section.
									(2)Charter
				schoolThe term charter school has the meaning given
				that term in section 5101 of the Elementary and Secondary Education Act of 1965
				(20 U.S.C. 7221i).
									(3)Member of the Armed
				ForcesThe term member of the Armed Forces includes
				a former member of the Armed Forces.
									(4)Additional
				termsThe terms elementary school, local
				educational agency, secondary school, and
				State have the meanings given those terms in section 5101 of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
									(b)Program
				authorizationThe Secretary of Defense (in this section referred
				to as the Secretary) may carry out a program (to be known as the
				Troops-to-Teachers Program)—
									(1)to assist eligible
				members of the armed forces described in subsection (c) to obtain certification
				or licensing as elementary school teachers, secondary school teachers, or
				career or technical teachers; and
									(2)to facilitate the
				employment of such members—
										(A)by local educational
				agencies or public charter schools that the Secretary of Education identifies
				as—
											(i)receiving grants under
				subpart 1 of part A of title I of the Elementary and Secondary Education Act of
				1965 (20 U.S.C. 6311 et seq.) as a result of having within their jurisdictions
				concentrations of children from low-income families; or
											(ii)experiencing a shortage
				of effective teachers, in particular a shortage of science, mathematics,
				special education, or career or technical teachers; and
											(B)in elementary schools or
				secondary schools, or as career or technical teachers.
										(c)Eligibility and
				application process
									(1)Eligible
				membersThe following members of the armed forces are eligible
				for selection to participate in the Program:
										(A)Any member who—
											(i)on or after October 1,
				1999, becomes entitled to retired or retainer pay under this title or title
				14;
											(ii)has an approved date of
				retirement that is within one year after the date on which the member submits
				an application to participate in the Program; or
											(iii)transfers to the
				Retired Reserve.
											(B)Any member who, on or
				after January 8, 2002—
											(i)(I)is separated or released
				from active duty after 6 or more years of continuous active duty immediately
				before the separation or release; or
												(II)has completed a total of
				at least ten years of active duty service, 10 years of service computed under
				section 12732 of this title, or 10 years of any combination of such service;
				and
												(ii)executes a reserve
				commitment agreement for a period of not less than 3 years under paragraph
				(5)(B).
											(C)Any member who, on or
				after January 8, 2002, is retired or separated for physical disability under
				chapter 61 of this title.
										(2)Submittal of
				applications(A)Selection of eligible
				members of the armed forces to participate in the Program shall be made on the
				basis of applications submitted to the Secretary. An application shall be in
				such form as the Secretary may require.
										(B)An application may be
				considered to be submitted on a timely basis under subparagraph (A)(i), (B), or
				(C) of paragraph (1) if the application is submitted not later than 4 years
				after the date on which the member is retired or separated or released from
				active duty, whichever applies to the member.
										(3)Selection criteria;
				educational background requirements and honorable service
				requirement(A)Subject to subparagraphs (B) and (C), the
				Secretary shall prescribe the criteria to be used to select eligible members of
				the armed forces to participate in the Program.
										(B)(i)If a member of the armed forces is applying
				for assistance for placement as an elementary school or secondary school
				teacher, the Secretary shall require the member to have received a
				baccalaureate or advanced degree from an accredited institution of higher
				education.
											(ii)If a member of the armed forces is applying
				for assistance for placement as a career or technical teacher, the Secretary
				shall require the member—
												(I)to have received the
				equivalent of one year of college from an accredited institution of higher
				education or the equivalent in military education and training as certified by
				the Department of Defense; or
												(II)to otherwise meet the
				certification or licensing requirements for a career or technical teacher in
				the State in which the member seeks assistance for placement under the
				Program.
												(iii)A member of the armed forces is eligible to
				participate in the Program only if the member’s last period of service in the
				armed forces was honorable, as characterized by the Secretary concerned. A
				member selected to participate in the Program before the retirement of the
				member or the separation or release of the member from active duty may continue
				to participate in the Program after the retirement, separation, or release only
				if the member’s last period of service is characterized as honorable by the
				Secretary concerned.
											(4)Selection
				prioritiesIn selecting eligible members of the armed forces to
				receive assistance under the Program, the Secretary shall give priority to
				members who—
										(A)have educational or
				military experience in science, mathematics, special education, or career and
				technical subjects; and
										(B)agree to seek employment
				as science, mathematics, or special education teachers in elementary schools or
				secondary schools or in other schools under the jurisdiction of a local
				educational agency.
										(5)Other conditions on
				selection(A)The Secretary may not
				select an eligible member of the armed forces to participate in the Program and
				receive financial assistance unless the Secretary has sufficient appropriations
				for the Program available at the time of the selection to satisfy the
				obligations to be incurred by the United States under subsection (d) with
				respect to the member.
										(B)The Secretary may not
				select an eligible member of the armed forces described in paragraph (1)(B)(i)
				to participate in the Program under this section and receive financial
				assistance under subsection (d) unless the member executes a written agreement
				to serve as a member of the Selected Reserve of a reserve component of the
				armed forces for a period of not less than 3 years (in addition to any other
				reserve commitment the member may have).
										(d)Participation agreement
				and financial assistance
									(1)Participation
				agreement(A)An eligible member of
				the armed forces selected to participate in the Program under subsection (c)
				and receive financial assistance under this subsection shall be required to
				enter into an agreement with the Secretary in which the member agrees—
											(i)within such time as the
				Secretary may require, to obtain certification or licensing as an elementary
				school teacher, secondary school teacher, or career and technical teacher;
				and
											(ii)to accept an offer of
				full-time employment beginning the school year after obtaining such
				certification or licensing as an elementary school teacher, secondary school
				teacher, or career and technical teacher for not less than three school years
				with a local educational agency receiving grants under subpart 1 of part A of
				title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C.6311 et
				seq.) or a public charter school.
											(B)The Secretary may waive
				the three-year commitment described in subparagraph (A)(ii) for a participant
				if the Secretary determines the waiver to be appropriate. If the Secretary
				provides the waiver, the participant shall not be considered to be in violation
				of the agreement and shall not be required to provide reimbursement under
				subsection (e), for failure to meet the three-year commitment.
										(2)Violation of
				participation agreement; exceptionsA participant in the Program
				shall not be considered to be in violation of the participation agreement
				entered into under paragraph (1) during any period in which the
				participant—
										(A)is pursuing a full-time
				course of study related to the field of teaching at an institution of higher
				education;
										(B)is serving on active duty
				as a member of the armed forces;
										(C)is temporarily totally
				disabled for a period of time not to exceed 3 years as established by sworn
				affidavit of a qualified physician;
										(D)is unable to secure
				employment for a period not to exceed 12 months by reason of the care required
				by a spouse who is disabled;
										(E)is an effective teacher
				who is seeking and unable to find full-time employment as a teacher in an
				elementary school or secondary school or as a career and technical teacher for
				a single period not to exceed 27 months; or
										(F)satisfies such other
				criteria as may be prescribed by the Secretary.
										(3)Stipend for
				participants(A)Subject to subparagraph
				(B), the Secretary may pay to a participant in the Program selected under this
				section a stipend in an amount of not more than $5,000.
										(B)The total number of
				stipends that may be paid under subparagraph (A) in any fiscal year may not
				exceed 5,000.
										(4)Bonus for
				participants(A)Subject to subparagraph
				(B), the Secretary may, in lieu of paying a stipend under paragraph (3), pay a
				bonus of $10,000 to a participant in the Program selected under this section
				who agrees in the participation agreement under paragraph (1) to accept
				full-time employment as an elementary school teacher, secondary school teacher,
				or career and technical teacher for not less than 3 school years in a high-need
				school.
										(B)The total number of
				bonuses that may be paid under subparagraph (A) in any fiscal year may not
				exceed 3,000.
										(C)For purposes of
				subparagraph (A), the term high-need school means a public
				elementary school, public secondary school, or public charter school that meets
				one or more of the following criteria:
											(i)At least 50 percent of
				the students enrolled in the school were from low-income families (as described
				in subsection (b)(2)(A)(i)).
											(ii)The school has a large
				percentage of students who qualify for assistance under part B of the
				Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.).
											(5)Treatment of stipend
				and bonusA stipend or bonus paid under this subsection to a
				participant in the Program shall be taken into account in determining the
				eligibility of the participant for Federal student financial assistance
				provided under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et
				seq.).
									(e)Reimbursement under
				certain circumstances
									(1)Reimbursement
				requiredA participant in the Program who is paid a stipend or
				bonus under subsection (d) shall be required to repay the stipend or bonus
				under the following circumstances:
										(A)The participant fails to
				obtain teacher certification or licensing or to obtain employment as an
				elementary school teacher, secondary school teacher, or career and technical
				teacher as required by the participation agreement under subsection
				(d)(1).
										(B)The participant
				voluntarily leaves, or is terminated for cause from, employment as an
				elementary school teacher, secondary school teacher, or career and technical
				teacher during the 3 years of required service in violation of the
				participation agreement.
										(C)The participant executed
				a written agreement with the Secretary concerned under subsection (c)(5)(B) to
				serve as a member of a reserve component of the armed forces for a period of 3
				years and fails to complete the required term of service.
										(2)Amount of
				reimbursementA participant required to reimburse the Secretary
				for a stipend or bonus paid to the participant under subsection (d) shall pay
				an amount that bears the same ratio to the amount of the stipend or bonus as
				the unserved portion of required service bears to the three years of required
				service. Any amount owed by the participant shall bear interest at the rate
				equal to the highest rate being paid by the United States on the day on which
				the reimbursement is determined to be due for securities having maturities of
				90 days or less and shall accrue from the day on which the participant is first
				notified of the amount due.
									(3)Treatment of
				obligationThe obligation to reimburse the Secretary under this
				subsection is, for all purposes, a debt owing the United States. A discharge in
				bankruptcy under title 11 shall not release a participant from the obligation
				to reimburse the Secretary under this subsection.
									(4)Exceptions to
				reimbursement requirementA participant shall be excused from
				reimbursement under this subsection if the participant becomes permanently
				totally disabled as established by sworn affidavit of a qualified physician.
				The Secretary may also waive the reimbursement in cases of extreme hardship to
				the participant, as determined by the Secretary.
									(f)Relationship to
				educational assistance under Montgomery GI billThe receipt by a
				participant in the Program of a stipend or bonus under this subsection (d)
				shall not reduce or otherwise affect the entitlement of the participant to any
				benefits under chapter 30 or 33 of title 38 or chapter 1606 of this
				title.
								(g)Participation by
				states
									(1)Discharge of state
				activities through consortia of statesThe Secretary may permit
				States participating in the Program to carry out activities authorized for such
				States under the Program through one or more consortia of such States.
									(2)Assistance to
				states(A)Subject to subparagraph
				(B), the Secretary may make grants to States participating in the Program, or
				to consortia of such States, in order to permit such States or consortia of
				States to operate offices for purposes of recruiting eligible members of the
				armed forces for participation in the Program and facilitating the employment
				of participants in the Program as elementary school teachers, secondary school
				teachers, and career and technical teachers.
										(B)The total amount of
				grants made under subparagraph (A) in any fiscal year may not exceed
				$5,000,000.
										(h)Counseling and Referral
				ServicesThe Secretary may
				provide counseling and referral services to members of the Armed Forces who
				meet the criteria described in subsection (c), including those members who are
				not eligible for assistance under paragraphs (3) and (4) of subsection
				(d).
								.
					(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 58 of
			 such title is amended by adding at the end the following new item:
						
							
								1154. Assistance to eligible members to obtain
				employment as teachers: Troops-to-Teachers
				Program.
							
							.
					(3)Conforming
			 amendmentSection 1142(b)(4)(C) of such title is amended by
			 striking under sections 1152 and 1153 of this title and the
			 Troops-to-Teachers Program under section 2302 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6672) and inserting under
			 sections 1152, 1153, and 1154 of this title.
					VRepeal
			501.Repeal of title
			 VIThe Act is amended by
			 striking title VI (20 U.S.C. 7301 et seq.).
			VIHomeless
			 Education
			601.Statement of
			 policySection 721 of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11431) is amended—
				(1)by amending paragraph (2)
			 to read as follows:
					
						(2)In any State where compulsory residency
				requirements or other requirements, laws, regulations, practices, or policies
				may act as a barrier to the identification, enrollment, attendance, or success
				in school of homeless children and youths, the State and local educational
				agencies will review and undertake steps to revise such laws, regulations,
				practices, or policies to ensure that homeless children and youths are afforded
				the same free, appropriate public education as is provided to other children
				and
				youths.
						;
				(2)in paragraph (3), by
			 striking alone; and
				(3)in paragraph (4), by striking
			 challenging State student academic achievement and inserting
			 State academic.
				602.Grants for State and
			 local activities for the education of homeless children and
			 youthsSection 722 of such Act
			 (42 U.S.C. 11432) is amended—
				(1)in subsection (a), by striking
			 (g). and inserting (h).;
				(2)by striking subsection
			 (b);
				(3)in subsection (c)—
					(A)in paragraph
			 (1)(A)—
						(i)in clause (i), by adding
			 or at the end;
						(ii)in clause (ii), by
			 striking ; or a the end and inserting a period; and
						(iii)by striking clause
			 (iii); and
						(B)by striking paragraph
			 (3);
					(4)in subsection (d)—
					(A)in the matter preceding
			 paragraph (1), by striking Grants and inserting Grant
			 funds from a grant made to a State;
					(B)by amending paragraph (2)
			 to read as follows:
						
							(2)To provide services and activities to
				improve the identification of homeless children (including preschool-aged
				homeless children and youths) that enable such children and youths to enroll
				in, attend, and succeed in school, or, if appropriate, in preschool
				programs.
							;
					(C)in paragraph (3), by
			 inserting before the period at the end the following: that can
			 sufficiently carry out the duties described in this subtitle;
					(D)by amending paragraph (5)
			 to read as follows:
						
							(5)To develop and implement professional
				development programs for liaisons designated under subsection (g)(1)(J)(ii) and
				other local educational agency personnel—
								(A)to improve their
				identification of homeless children and youths; and
								(B)to heighten their
				awareness of, and capacity to respond to, specific needs in the education of
				homeless children and
				youths.
								.
					(5)in subsection (e)—
					(A)in paragraph (1)—
						(i)by striking
			 sums and inserting grant funds; and
						(ii)by inserting a
			 State under subsection (a) to after each year to;
						(B)in paragraph (2), by
			 striking funds made available for State use under this subtitle
			 and inserting the grant funds remaining after the State educational
			 agency distributes subgrants under paragraph (1); and
					(C)in paragraph (3)—
						(i)in subparagraph
			 (C)(iv)(II), by striking sections 1111 and 1116 and inserting
			 section 1111;
						(ii)in subparagraph
			 (F)—
							(I)in clause (i)—
								(aa)in the matter preceding
			 subclause (I), by striking a report and inserting an
			 annual report;
								(bb)by striking
			 and at the end of subclause (II);
								(cc)by striking the period at the end of
			 subclause (III) and inserting ; and; and
								(dd)by adding at the end the
			 following:
									
										(IV)the progress the separate schools are
				making in helping all students meet the State academic
				standards.
										;
				and
								(II)in clause (iii), by
			 striking Not later than 2 years after the date of enactment of the
			 McKinney-Vento Homeless Education Assistance Improvements Act of 2001,
			 the and inserting The;
							(6)by amending subsection
			 (f) to read as follows:
					
						(f)Functions of the Office
				of CoordinatorThe
				Coordinator for Education of Homeless Children and Youths established in each
				State shall—
							(1)gather and make
				publically available reliable, valid, and comprehensive information on—
								(A)the number of homeless
				children and youths identified in the State, posted annually on the State
				educational agency’s website;
								(B)the nature and extent of
				the problems homeless children and youths have in gaining access to public
				preschool programs and to public elementary schools and secondary
				schools;
								(C)the difficulties in
				identifying the special needs and barriers to the participation and achievement
				of such children and youths;
								(D)any progress made by the
				State educational agency and local educational agencies in the State in
				addressing such problems and difficulties; and
								(E)the success of the
				programs under this subtitle in identifying homeless children and youths and
				allowing such children and youths to enroll in, attend, and succeed in,
				school;
								(2)develop and carry out the
				State plan described in subsection (g);
							(3)collect data for and
				transmit to the Secretary, at such time and in such manner as the Secretary may
				require, a report containing information necessary to assess the educational
				needs of homeless children and youths within the State, including data
				necessary for the Secretary to fulfill the responsibilities under section
				724(h);
							(4)in order to improve the
				provision of comprehensive education and related support services to homeless
				children and youths and their families, coordinate and collaborate with—
								(A)educators, including
				teachers, special education personnel, administrators, and child development
				and preschool program personnel;
								(B)providers of services to
				homeless children and youths and their families, including services of public
				and private child welfare and social services agencies, law enforcement
				agencies, juvenile and family courts, agencies providing mental health
				services, domestic violence agencies, child care providers, runaway and
				homeless youth centers, and providers of services and programs funded under the
				Runaway and Homeless Youth Act (42 U.S.C. 5701 et seq.);
								(C)providers of emergency,
				transitional, and permanent housing to homeless children and youths, and their
				families, including public housing agencies, shelter operators, operators of
				transitional housing facilities, and providers of transitional living programs
				for homeless youths;
								(D)local educational agency
				liaisons designated under subsection (g)(1)(J)(ii) for homeless children and
				youths; and
								(E)community organizations
				and groups representing homeless children and youths and their families;
								(5)provide technical assistance to local
				educational agencies, in coordination with local educational agency liaisons
				designated under subsection (g)(1)(J)(ii), to ensure that local educational
				agencies comply with the requirements of subsection (e)(3), paragraphs (3)
				through (7) of subsection (g), and subsection (h);
							(6)provide professional development
				opportunities for local educational agency personnel and the homeless liaison
				designated under subsection (g)(1)(J)(ii) to assist such personnel in meeting
				the needs of homeless children and youths; and
							(7)respond to inquiries from
				parents and guardians of homeless children and youths and unaccompanied youths
				to ensure that each child or youth who is the subject of such an inquiry
				receives the full protections and services provided by this
				subtitle.
							;
				
				(7)by amending subsection (g) to read as
			 follows:
					
						(g)State plan
							(1)In
				generalIn order to be eligible to receive a grant under this
				section, each State educational agency shall submit to the Secretary a plan to
				provide for the education of homeless children and youths within the State that
				includes the following:
								(A)A description of how such
				children and youths are (or will be) given the opportunity to meet the same
				State academic standards that all students are expected to meet.
								(B)A description of the
				procedures the State educational agency will use to identify such children and
				youths in the State and to assess their needs.
								(C)A description of procedures for the prompt
				resolution of disputes regarding the educational placement of homeless children
				and youths.
								(D)A description of programs
				for school personnel (including liaisons, school leaders, attendance officers,
				teachers, enrollment personnel, and specialized instructional support
				personnel) to heighten the awareness of such personnel of the specific needs of
				homeless adolescents, including runaway and homeless youths.
								(E)A description of
				procedures that ensure that homeless children and youths who meet the relevant
				eligibility criteria are able to participate in Federal, State, or local
				nutrition programs.
								(F)A description of
				procedures that ensure that—
									(i)homeless children have
				equal access to public preschool programs, administered by the State
				educational agency or local educational agency, as provided to other children
				in the State;
									(ii)homeless youths and
				youths separated from public schools are identified and accorded equal access
				to appropriate secondary education and support services; and
									(iii)homeless children and
				youth who meet the relevant eligibility criteria are able to participate in
				Federal, State, or local education programs.
									(G)Strategies to address
				problems identified in the report provided to the Secretary under subsection
				(f)(3).
								(H)Strategies to address
				other problems with respect to the education of homeless children and youths,
				including problems resulting from enrollment delays that are caused by—
									(i)immunization and other
				health records requirements;
									(ii)residency
				requirements;
									(iii)lack of birth
				certificates, school records, or other documentation;
									(iv)guardianship issues;
				or
									(v)uniform or dress code
				requirements.
									(I)A demonstration that the State educational
				agency and local educational agencies in the State have developed, and shall
				review and revise, polices to remove barriers to the identification,
				enrollment, and retention of homeless children and youths in schools in the
				State.
								(J)Assurances that the
				following will be carried out:
									(i)The State educational
				agency and local educational agencies in the State will adopt policies and
				practices to ensure that homeless children and youths are not stigmatized or
				segregated on the basis of their status as homeless.
									(ii)Local educational
				agencies will designate an appropriate staff person, who may also be a
				coordinator for other Federal programs, as a local educational agency liaison
				for homeless children and youths, to carry out the duties described in
				paragraph (6)(A).
									(iii)The State and its local
				educational agencies will adopt policies and practices to ensure that
				transportation is provided, at the request of the parent or guardian (or in the
				case of an unaccompanied youth, the liaison), to and from the school of origin,
				as determined in paragraph (3)(A), in accordance with the following, as
				applicable:
										(I)If the child or youth
				continues to live in the area served by the local educational agency in which
				the school of origin is located, the child's or youth's transportation to and
				from the school of origin shall be provided or arranged by the local
				educational agency in which the school of origin is located.
										(II)If the child’s or
				youth’s living arrangements in the area served by the local educational agency
				of origin terminate and the child or youth, though continuing his or her
				education in the school of origin, begins living in an area served by another
				local educational agency, the local educational agency of origin and the local
				educational agency in which the child or youth is living shall agree upon a
				method to apportion the responsibility and costs for providing the child with
				transportation to and from the school of origin. If the local educational
				agencies are unable to agree upon such method, the responsibility and costs for
				transportation shall be shared equally.
										(2)Compliance
								(A)In
				generalEach plan adopted under this subsection shall also
				describe how the State will ensure that local educational agencies in the State
				will comply with the requirements of paragraphs (3) through (7).
								(B)CoordinationSuch
				plan shall indicate what technical assistance the State will furnish to local
				educational agencies and how compliance efforts will be coordinated with the
				local educational agency liaisons designated under paragraph (1)(J)(ii).
								(3)Local educational
				agency requirements
								(A)In
				generalThe local educational agency serving each child or youth
				to be assisted under this subtitle shall, according to the child's or youth's
				best interest—
									(i)continue the child's or
				youth's education in the school of origin for the duration of
				homelessness—
										(I)in any case in which a
				family becomes homeless between academic years or during an academic year;
				or
										(II)for the remainder of the
				academic year, if the child or youth becomes permanently housed during an
				academic year; or
										(ii)enroll the child or
				youth in any public school that nonhomeless students who live in the attendance
				area in which the child or youth is actually living are eligible to
				attend.
									(B)School
				stabilityIn determining the best interest of the child or youth
				under subparagraph (A), the local educational agency shall—
									(i)presume that keeping the child or youth in
				the school of origin is in the child or youth’s best interest, except when
				doing so is contrary to the wishes of the child's or youth's parent or
				guardian, or the unaccompanied youth;
									(ii)consider
				student-centered factors related to the child’s or youth’s best interest,
				including factors related to the impact of mobility on achievement, education,
				health, and safety of homeless children and youth, giving priority to the
				wishes of the homeless child’s or youth’s parent of guardian or the
				unaccompanied youth involved;
									(iii)if, after conducting the best interest
				determination based on consideration of the presumption in clause (i) and the
				student-centered factors in clause (ii), the local educational agency
				determines that it is not in the child's or youth's best interest to attend the
				school of origin or the school requested by the parent, guardian, or
				unaccompanied youth, provide the child's or youth's parent or guardian or the
				unaccompanied youth with a written explanation of the reasons for its
				determination, in a manner and form understandable to such parent, guardian, or
				unaccompanied youth, including information regarding the right to appeal under
				subparagraph (E); and
									(iv)in the case of an
				unaccompanied youth, ensure that the homeless liaison designated under
				paragraph (1)(J)(ii) assists in placement or enrollment decisions under this
				subparagraph, gives priority to the views of such unaccompanied youth, and
				provides notice to such youth of the right to appeal under subparagraph
				(E).
									(C)Enrollment
									(i)In
				generalThe school selected in accordance with this paragraph
				shall immediately enroll the homeless child or youth, even if the child or
				youth—
										(I)is unable to produce records normally
				required for enrollment, such as previous academic records, records of
				immunization and other required health records, proof of residency, or other
				documentation; or
										(II)has missed application or enrollment
				deadlines during any period of homelessness.
										(ii)Relevant academic
				recordsThe enrolling school shall immediately contact the school
				last attended by the child or youth to obtain relevant academic and other
				records.
									(iii)Relevant health
				recordsIf the child or youth
				needs to obtain immunizations or other required health records, the enrolling
				school shall immediately refer the parent or guardian of the child or youth, or
				the unaccompanied child or youth, to the local educational agency liaison
				designated under paragraph (1)(J)(ii), who shall assist in obtaining necessary
				immunizations or screenings, or immunization or other required health records,
				in accordance with subparagraph (D).
									(iv)No
				liabilityWhenever the school
				selected enrolls an unaccompanied youth in accordance with this paragraph, no
				liability shall be imposed upon the school by reason of enrolling the youth
				without parent or guardian consent.
									(D)RecordsAny
				record ordinarily kept by the school, including immunization or other required
				health records, academic records, birth certificates, guardianship records, and
				evaluations for special services or programs, regarding each homeless child or
				youth shall be maintained—
									(i)so that the records
				involved are available, in a timely fashion, when a child or youth enters a new
				school or school district; and
									(ii)in a manner consistent
				with section 444 of the General Education Provisions Act (20 U.S.C.
				1232g).
									(E)Enrollment
				disputesIf a dispute arises
				over school selection or enrollment in a school—
									(i)the child or youth shall be immediately
				enrolled in the school in which enrollment is sought, pending final resolution
				of the dispute, including all available appeals;
									(ii)the parent, guardian, or unaccompanied
				youth shall be provided with a written explanation of any decisions made by the
				school, the local educational agency, or the State educational agency involved,
				including the rights of the parent, guardian, or youth to appeal such
				decisions;
									(iii)the parent, guardian,
				or unaccompanied youth shall be referred to the local educational agency
				liaison designated under paragraph (1)(J)(ii), who shall carry out the dispute
				resolution process as described in paragraph (1)(C) as expeditiously as
				possible after receiving notice of the dispute; and
									(iv)in the case of an
				unaccompanied youth, the liaison shall ensure that the youth is immediately
				enrolled in school in which the youth seeks enrollment pending resolution of
				such dispute.
									(F)Placement
				choiceThe choice regarding placement shall be made regardless of
				whether the child or youth lives with the homeless parents or has been
				temporarily placed elsewhere.
								(G)School of origin
				defined
									(i)In
				generalIn this paragraph, the term school of origin
				means the school that a child or youth attended when permanently housed or the
				school in which the child or youth was last enrolled.
									(ii)Receiving
				schoolWhen the child or
				youth completes the final grade level served by the school of origin, as
				described in clause (i), the term “school of origin” shall include the
				designated receiving school at the next grade level for all feeder
				schools.
									(H)Contact
				informationNothing in this subtitle shall prohibit a local
				educational agency from requiring a parent or guardian of a homeless child to
				submit contact information.
								(I)PrivacyInformation about a homeless child's or
				youth's living situation shall be treated as a student education record under
				section 444 of the General Education Provisions Act (20 U.S.C. 1232g) and shall
				not be released to housing providers, employers, law enforcement personnel, or
				other persons or agencies not authorized to have such information under section
				99.31 of title 34, Code of Federal Regulations.
								(J)Academic
				achievementThe school selected in accordance with this paragraph
				shall ensure that homeless children and youth have opportunities to meet the
				same State academic standards to which other students are held.
								(4)Comparable
				servicesEach homeless child
				or youth to be assisted under this subtitle shall be provided services
				comparable to services offered to other students in the school selected under
				paragraph (3), including the following:
								(A)Transportation
				services.
								(B)Educational services for which the child or
				youth meets the eligibility criteria, such as services provided under title I
				of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.)
				or similar State or local programs, educational programs for children with
				disabilities, and educational programs for English learners.
								(C)Programs in career and
				technical education.
								(D)Programs for gifted and
				talented students.
								(E)School nutrition
				programs.
								(5)Coordination
								(A)In
				generalEach local educational agency serving homeless children
				and youths that receives assistance under this subtitle shall
				coordinate—
									(i)the provision of services under this
				subtitle with local social services agencies and other agencies or entities
				providing services to homeless children and youths and their families,
				including services and programs funded under the Runaway and Homeless Youth Act
				(42 U.S.C. 5701 et seq.); and
									(ii)transportation, transfer
				of school records, and other interdistrict activities, with other local
				educational agencies.
									(B)Housing
				assistanceIf applicable, each State educational agency and local
				educational agency that receives assistance under this subtitle shall
				coordinate with State and local housing agencies responsible for developing the
				comprehensive housing affordability strategy described in section 105 of the
				Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705) to minimize
				educational disruption for children and youths who become homeless.
								(C)Coordination
				purposeThe coordination required under subparagraphs (A) and (B)
				shall be designed to—
									(i)ensure that all homeless children and
				youths are promptly identified;
									(ii)ensure that homeless
				children and youths have access to, and are in reasonable proximity to,
				available education and related support services; and
									(iii)raise the awareness of
				school personnel and service providers of the effects of short-term stays in a
				shelter and other challenges associated with homelessness.
									(D)Homeless children and
				youths with disabilitiesFor
				children and youth who are to be assisted both under this subtitle, and under
				the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or
				section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), each local
				educational agency shall coordinate the provision of services under this
				subtitle with the provision of programs for children with disabilities served
				by that local educational agency and other involved local educational
				agencies.
								(6)Local educational
				agency liaison
								(A)DutiesEach
				local educational agency liaison for homeless children and youths, designated
				under paragraph (1)(J)(ii), shall ensure that—
									(i)homeless children and youths are identified
				by school personnel through outreach and coordination activities with other
				entities and agencies;
									(ii)homeless children and
				youths are enrolled in, and have a full and equal opportunity to succeed in,
				schools of that local educational agency;
									(iii)homeless families,
				children, and youths have access to and receive educational services for which
				such families, children, and youths are eligible, including services through
				Head Start, Early Head Start, early intervention, and preschool programs
				administered by the local educational agency;
									(iv)homeless families, children, and youths
				receive referrals to health care services, dental services, mental health and
				substances abuse services, housing services, and other appropriate
				services;
									(v)the parents or guardians of homeless
				children and youths are informed of the educational and related opportunities
				available to their children and are provided with meaningful opportunities to
				participate in the education of their children;
									(vi)public notice of the educational rights of
				homeless children and youths is disseminated in locations frequented by parents
				or guardians of such children and youths, and unaccompanied youths, including
				schools, shelters, public libraries, and soup kitchens in a manner and form
				understandable to the parents and guardians of homeless children and youths,
				and unaccompanied youths;
									(vii)enrollment disputes are
				mediated in accordance with paragraph (3)(E);
									(viii)the parent or guardian of a homeless child
				or youth, and any unaccompanied youth, is fully informed of all transportation
				services, including transportation to the school of origin, as described in
				paragraph (1)(J)(iii), and is assisted in accessing transportation to the
				school that is selected under paragraph (3)(A);
									(ix)school personnel providing services under
				this subtitle receive professional development and other support; and
									(x)unaccompanied
				youths—
										(I)are enrolled in
				school;
										(II)have opportunities to
				meet the same State academic standards to which other students are held,
				including through implementation of the policies and practices required by
				paragraph (1)(F)(ii); and
										(III)are informed of their
				status as independent students under section 480 of the Higher Education Act of
				1965 (20 U.S.C. 1087vv) and receive verification of such status for purposes of
				the Free Application for Federal Student Aid described in section 483 of such
				Act (20 U.S.C. 1090).
										(B)NoticeState
				coordinators established under subsection (d)(3) and local educational agencies
				shall inform school personnel, service providers, advocates working with
				homeless families, parents and guardians of homeless children and youths, and
				homeless children and youths of the duties of the local educational agency
				liaisons, including publishing an annually updated list of the liaisons on the
				State educational agency’s website.
								(C)Local and State
				coordinationLocal
				educational agency liaisons for homeless children and youths shall, as a part
				of their duties, coordinate and collaborate with State coordinators and
				community and school personnel responsible for the provision of education and
				related services to homeless children and youths. Such coordination shall
				include collecting and providing to the State Coordinator the reliable, valid,
				and comprehensive data needed to meet the requirements of paragraphs (1) and
				(3) of subsection (f).
								(7)Review and
				revisions
								(A)In
				generalEach State educational agency and local educational
				agency that receives assistance under this subtitle shall review and revise any
				policies that may act as barriers to the enrollment of homeless children and
				youths in schools that are selected under paragraph (3).
								(B)ConsiderationIn
				reviewing and revising such policies, consideration shall be given to issues
				concerning transportation, immunization, residency, birth certificates, school
				records and other documentation, and guardianship.
								(C)Special
				attentionSpecial attention shall be given to ensuring the
				enrollment and attendance of homeless children and youths who are not currently
				attending school.
								;
				and
				(8)in subsection (h)(1)(A), by striking
			 fiscal year 2009, and inserting fiscal years 2013 through
			 2018,.
				603.Local educational
			 agency subgrants for the education of homeless children and
			 youthsSection 723 of such Act
			 (42 U.S.C. 11433) is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by
			 striking facilitating the enrollment, and inserting
			 facilitating the identification, enrollment,;
					(B)in paragraph
			 (2)(A)—
						(i)by adding
			 and at the end of clause (i);
						(ii)by striking ;
			 and and inserting a period at the end of clause (ii); and
						(iii)by striking clause
			 (iii); and
						(C)by adding at the end the
			 following:
						
							(4)Duration of
				grantsSubgrants awarded
				under this section shall be for terms of not to exceed 3
				years.
							;
					(2)in subsection (b)—
					(A)by striking paragraph (3)
			 and redesignating paragraphs (4) and (5) as paragraphs (3) and (4),
			 respectively; and
					(B)by adding at the end the
			 following:
						
							(5)An assurance that the local educational
				agency will collect and promptly provide data requested by the State
				Coordinator pursuant to paragraphs (1) and (3) of section 722(f).
							(6)An assurance that the local educational
				agency has removed barriers to complying with the requirements of section
				722(g)(1)(I).
							;
					(3)in subsection (c)—
					(A)in paragraph (1), by
			 striking 726 and inserting 722(a);
					(B)in paragraph (2)—
						(i)in subparagraph (A), by
			 inserting identification, before
			 enrollment;
						(ii)by amending subparagraph
			 (B) to read as follows:
							
								(B)The extent to which the application
				reflects coordination with other local and State agencies that serve homeless
				children and youths.
								;
				and
						(iii)in subparagraph (C), by
			 inserting (as of the date of submission of the application)
			 after current practice;
						(C)in paragraph (3)—
						(i)by amending subparagraph
			 (C) to read as follows:
							
								(C)The extent to which the applicant will
				promote meaningful involvement of parents or guardians of homeless children or
				youths in the education of their
				children.
								;
						(ii)in subparagraph (D), by
			 striking within and inserting into;
						(iii)in subparagraph
			 (G)—
							(I)by striking
			 Such and inserting The extent to which the applicant’s
			 program meets such; and
							(II)by striking case
			 management or related;
							(iv)by redesignating
			 subparagraph (G) as subparagraph (I) and inserting after subparagraph (F) the
			 following:
							
								(G)The extent to which the local educational
				agency will use the subgrant to leverage resources, including by maximizing
				nonsubgrant funding for the position of the liaison described in section
				722(g)(1)(J)(ii) and the provision of transportation.
								(H)How the local educational agency uses funds
				to serve homeless children and youths under section 1113(c)(3) of the
				Elementary and Secondary Education Act of 1965 (20 U.S.C.
				6313(c)(3)).
								;
				and
						(v)by adding at the end the
			 following:
							
								(J)An assurance that the applicant will meet
				the requirements of section 722(g)(3).
								;
				and
						(D)by striking paragraph
			 (4).
					(4)in subsection (d)—
					(A)in paragraph (1)—
						(i)by striking
			 challenging State academic content standards and inserting
			 State academic standards; and
						(ii)by striking and
			 challenging State student academic achievement standards;
						(B)in paragraph (2)—
						(i)by striking
			 students with limited English proficiency, and inserting
			 English learners, ; and
						(ii)by striking
			 vocational and inserting career;
						(C)in paragraph (3), by
			 striking pupil services and inserting specialized
			 instructional support;
					(D)in paragraph (7), by
			 striking , and unaccompanied youths, and inserting ,
			 particularly homeless children and youths who are not enrolled in
			 school,;
					(E)in paragraph (9) by
			 striking medical and inserting other required
			 health;
					(F)in paragraph (10), by
			 inserting before the period at the end , and other activities designed
			 to increase the meaningful involvement of parents or guardians of homeless
			 children or youths in the education of their children;
					(G)in paragraph (12), by
			 striking pupil and inserting specialized instructional
			 support; and
					(H)in paragraph (13), by
			 inserting before the period at the end and parental mental health or
			 substance abuse problems.
					604.Secretarial
			 responsibilitiesSection 724
			 of such Act (42 U.S.C. 11434) is amended—
				(1)by amending subsection
			 (c) to read as follows:
					
						(c)Notice
							(1)In
				generalThe Secretary shall,
				before the next school year that begins after the date of the enactment of the
				Encouraging Innovation and Effective Teachers Act, update and disseminate
				nationwide the public notice described in this subsection (as in effect prior
				to such date) of the educational rights of homeless children and youths.
							(2)DisseminationThe Secretary shall disseminate the notice
				nationally to all Federal agencies, program grantees, and grant recipients
				serving homeless families, children, and
				youths.
							;
				(2)in subsection (d), by
			 striking and dissemination and inserting , dissemination,
			 and technical assistance;
				(3)in subsection (e)—
					(A)by striking this
			 subtitle and inserting section 722;
					(B)by striking
			 60-day and inserting 120-day; and
					(C)by striking
			 120-day and inserting 180-day;
					(4)in subsection (f), by
			 adding at the end the following: The Secretary shall provide support and
			 technical assistance to State educational agencies in areas in which barriers
			 to a free appropriate public education persist.;
				(5)by amending subsection (g) to read as
			 follows:
					
						(g)GuidelinesThe Secretary shall develop, issue, and
				publish in the Federal Register, not later than 60 days after the date of the
				enactment of the Encouraging Innovation and Effective Teachers Act, strategies
				by which a State—
							(1)may assist local
				educational agencies to implement the provisions amended by the Act; and
							(2)can review and revise
				State policies and procedures that may present barriers to the identification,
				enrollment, attendance, and success of homeless children and youths in
				school.
							;
				(6)in subsection (h)(1)(A),
			 by inserting in all areas served by local educational agencies
			 before the semicolon at the end; and
				(7)in subsection (i), by striking
			 McKinney-Vento Homeless Education Assistance Improvements Act of
			 2001 and inserting Encouraging Innovation and Effective Teachers
			 Act.
				605.DefinitionsSection 725 of such Act (42 U.S.C. 11434a)
			 is amended—
				(1)in paragraph (2)(B)(iv), by striking
			 1309 and inserting 1139 and
				(2)in paragraph (3), by
			 striking 9101 and inserting 5101
				606.Authorization of
			 appropriationsSection 726 of
			 such Act (42 U.S.C. 11435) is amended to read as follows:
				
					726.Authorization of
				appropriations
						(a)In
				generalFor the purpose of
				carrying out this subtitle, there are authorized to be appropriated $65,173,000
				for fiscal year 2013.
						(b)Out
				yearsThe amount authorized under subsection (a) shall be
				increased for each of fiscal years 2014 through 2018 by a percentage equal to
				the percentage of inflation according to the Consumer Price Index, for the
				calendar year ending prior to the beginning of that fiscal
				year.
						.
			
	
		April 27, 2012
		Reported from the
		  Committee on Education and the
		  Workforce with an amendment
		April 27, 2012
		The Committees on Armed
		  Services and Financial
		  Services discharged; committed to the Committee of the Whole
		  House on the State of the Union and ordered to be printed
	
